Citation Nr: 1141146	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  99-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder. 

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for right shoulder disability.

4.  Entitlement to an initial rating greater than 10 percent for service-connected sciatic nerve paralysis.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  The RO in Portland, Oregon, currently holds jurisdiction over the claims.

By decision dated March 2003, the Board denied the claims involving the thoracic spine, the lumbar spine and the sciatic nerve.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum decision dated July 19, 2007, the Court vacated the Board's March 2003 decision and remanded the case for consideration of additional issues.

In July 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development.

In March 2011, the Board referred this case to the Veterans Health Administration (VHA) for an expert medical opinion.  The report obtained, dated May 7, 2011, has been associated with the claims folder.  By letter dated May 17, 2011, the Veteran was provided a copy of the VHA opinion with a 60-day period to provide additional evidence and/or argument.  

In August 2011, the Veteran provided additional argument in support of his claims, and waived RO consideration of this evidence in the first instance.  Thus, the Board may proceed to adjudicate these claims.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The credible lay and medical evidence clearly and unmistakably establishes that the Veteran manifested a thoracic spine disorder with compression fractures of T11 and T12 prior to service, and clearly and unmistakably establishes that such disorder was not aggravated during service beyond the normal progress of the disorder.

2.  The credible lay and medical evidence establishes that the Veteran's current lumbar spine disability first manifested more than one year following service separation, and is not causally related to an event in service or proximately due to service-connected disability.

3.  The credible lay and medical evidence shows that service-connected sciatic nerve paralysis results in no more than a sensory deficit absent significant motor, reflex or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for thoracic spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for a disability rating in excess of 10 percent for incomplete paralysis of the sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code (DC) 8520 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic disorders, such as arthritis, may be established based on a presumptive basis by showing that such disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.

Id. at 1096. 

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Service connection is also warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

Notably, the provisions of 38 C.F.R. § 3.310 were amended effective from October 10, 2006, which is during the appeal period.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions appear to amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995 by requiring that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744- 47 (Sept. 7, 2006).

To the extent this provision applies, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not technically require the establishment of a baseline before an award of service connection may be made.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The assignment of a particular DC is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neurological conditions, except as otherwise provided, will be rated in accordance with a schedule of ratings set out at 38 C.F.R. § 4.124a, which provides that, with the exceptions noted, disability from the following diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consideration is supposed to be given to especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe, or complete paralysis of peripheral nerves.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.  DC 8620 refers to neuritis of the sciatic nerve while DC 8720 refers to neuralgia of the sciatic nerve.

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) the testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R § 3.159(a)(1)).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R § 3.159(a)(2)).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.

Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Summary

The Board notes that, generally, it has no legal obligation to discuss in detail every piece of evidence of record.  Rather, the Board may summarize the relevant evidence as appropriate with the analysis focusing specifically on what the evidence shows, or fails to show, as to the claims.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The record before the Board contains a substantial amount of conflicting lay evidence and medical opinions.  In order to properly evaluate the relative weight to assign to this evidence, the Board must undertake an extensive review of the lay and medical evidentiary record, leading to this 78 page decision.

The Board further observes that the Veteran filed his original service connection claim for "back" pain and sciatica in March 1995.  A March 1998 rating decision granted service connection for "sciatic nerve injury" and assigned an initial 10 percent evaluation effective March 6, 1995.  

The Veteran subsequently filed a notice of disagreement (NOD) with the March 1998 determination arguing that his rating did not account for his low back symptoms.  In response, the RO issued an additional rating decision in April 1999 denying service connection for degenerative disc disease of the lumbar spine.

Thereafter, the Veteran perfected an appeal with respect to the initial rating assigned for sciatica as well as the claim of service connection for degenerative disc disease of the lumbar spine.

In a statement received in November 1999, the Veteran referred to a preservice fracturing of his "spine" which was aggravated during active military service.  A review of the record determined that fractures of T11-T12 occurred prior to service.  Consequently, the RO issued a rating decision in June 2002 which denied service connection for a thoracic spine condition.  The Veteran has also properly appealed this denial.

Notably, at the time of the June 2002 RO rating decision, VA's Rating Schedule considered the "dorsal" spine and "lumbar" spine as separate disabilities for rating purposes.  See 38 C.F.R. § 4.71a, DC 5291 (2001) (evaluating limitation of motion of the dorsal spine) and DC 5292 (evaluating limitation of motion of the lumbar spine). 

Effective September 26, 2003, VA revised the portion of the rating schedule which evaluated Diseases and Injuries of the Spine.  68 Fed. Reg. 51454-01 (August 27, 2003).  These provisions consider the "thoracolumbar spine" as a single spinal segment for rating purposes.  Id.  In proposing this change, VA made the following comments:

We propose that the general rating formula provide criteria for the cervical and thoracolumbar spinal segments only, excluding a separate set of criteria for the thoracic (or dorsal) segment of the spine.  The thoracic segment of the spine consists of the twelve thoracic vertebrae.  Because the thoracic and lumbar segments ordinarily move as a unit, it is clinically difficult to separate the range of movement of one from that of the other.  This combination of segments is also used in the 1984 AMA Guides.  We also propose to replace the term "dorsal" with the term "thoracic" throughout this section, in keeping with current medical terminology.

67 Fed. Reg. 56509-02 (Sept. 4, 2002).

Thus, VA considers the terms "dorsal" and "thoracic" as referring to the same spinal segment with the latter term currently in use under more modern terminology.  Additionally, VA considers the thoracic and lumbar spines as separate and distinct body systems, but has created a term for a "thoracolumbar" spinal segment for rating purposes since 2003 due to the technical difficulties in separating motion loss between such spinal segments.

In this case, the Veteran has repeatedly argued that VA has extralegally separated service connection claims involving the thoracic and lumbar spines.  He refers to the "dorsal spine" as encompassing "the entire spine column from the coccyx to the cranium."  He also points out that VA currently evaluates the "thoracolumbar" spine as one disability for rating purposes.  He argues that this distinction materially affects the adjudication of his claims although the precise basis for this argument is not clear.

With respect to this definitional "dispute," the Board defers to VA's reasonable interpretation regarding the definition of "dorsal" spine and thoracic" spine rather than adopting the definition proposed by the Veteran.  Chevron U.S.A., Inc., v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843, 104 S.Ct. 2778, 81 L.Ed.2d. 694 (1984).  The Board further notes that the issue of the "thoracolumbar" spine being evaluated as one spinal segment is limited to evaluating an already service-connected disorder of the thoracic and/or lumbar spines, which is a compensation-level rating consideration not currently before the Board.

Notably, the Court's July 19, 2007 Memorandum Decision listed as separate claims service connection for a thoracic spine disability and a lumbar spine disability, and did not allude to any impropriety on the part of VA for separating these disorders.

In short, the Board finds no inherent unfairness or impropriety in considering the thoracic and lumbar spine disorders as separate claims for the purposes of establishing service connection.  The Veteran's argument pertaining to an extralegal separating of claims involving the thoracic and lumbar spines for the purposes of establishing service connection has no legal merit and need not be further addressed.

With respect to the factual merits, the Veteran's pre-service medical records show that he was involved in a motor vehicle accident in August 1971, resulting in mild compression fractures of T11 and T12.  Examination was significant for tenderness of the lumbo-dorsal spine.  His treatment included back extension exercises.

Thus, regardless of the results of any military induction examination, the Board finds that documentation of record clearly and unmistakably establishes that the Veteran incurred compression fractures of T11 and T12 prior to entering active service in August 1974.  38 U.S.C.A. § 1111.

The Veteran entered active service in August 1974.  A disability of the thoracic spine was not noted on an entrance examination report.  STRs show that the Veteran presented for treatment on February 5, 1975 due to complaint of burning urination, frequent urination and back pain.  He was assessed with a possible bladder infection.  A March 5, 1975 urology consultation noted that the Veteran had a one month history of urinary frequency and burning sensation.  The consultant noted "No hx G.C. - no pertinent trauma, but "grabbed" in Jan."  Physical examination was within normal limits (WNL) "entirely."  The examiner offered an impression of nonspecific urethritis (NSU).

In February 1977, the Veteran presented to the infirmary with complaint of sharp back pain of 4 to 5 days duration.  The clinician provided an assessment of paravertebral muscle strain with radiculopathy.

A January 1978 Pre-Commissioning Naval Aviator Flight Physical reflected the Veteran's denials of recurrent back pain or neuritis.  However, he reported a history of blood in urine in 1975 which had been evaluated as NSU.  He denied a recurrence of symptoms (sx) since that time.

A September 1979 STR included the Veteran's report of nerve irritation with radiation from the right iliac crest to the scrotum, status post right inguinal hernia repair.  The examiner offered an assessment of ilioinguinal nerve root irritation which should resolve.

Reports of Medical History in November 1979 and June 1980 include a report that the Veteran experienced blood in urine in early 1975 due to diagnosed NSU.  At those times, the Veteran denied symptoms of recurrent back pain or neuritis.

A November 1980 STR reflects that the Veteran was involved in an emergency plane landing which had been "smooth" but resulted in some damage to the aircraft.  An emergency room record included the Veteran's denial of injuries.  Physical examination was within normal limits.

In February 1982, the Veteran sought treatment for a urology complaint.  Examination was significant for enlargement of the left lobe of the prostate.  He was assessed with prostatitis.

In August 1984, the Veteran presented to the infirmary with complaint of chronic back pain with left leg numbness.  The symptoms had been present for 5-6 days, possibly a strain from gardening.  Examination resulted in an impression of paravertebral muscle strain with (w/) possible radiculopathy.

A March 1986 separation examination did not diagnose any disorder involving the thoracic or lumbar spine.

An August 1986 separation examination included the Veteran's denials of recurrent low back pain and neuritis.  Examination did not diagnose any disorder involving the thoracic or lumbar spine.

On November 4, 1986, the Veteran presented to the infirmary with complaint of right shoulder and back pain of 1 weeks' duration.  Findings were significant for thoracolumbar tenderness and pain.  The clinician provided an assessment of back/paroxysmal vertebral muscle strain.  The Veteran was discharged from active service later that month.

Post-service, the Veteran did not report any back or neuritis complaints during an October 1987 private evaluation.  

The Veteran filed his initial Application for Compensation or Pension (VA Form 21-526) in May 1989.  At that time, the Veteran only sought service connection for bilateral knee disability.

On his initial VA Compensation and Pension (C&P) examination in June 1989, the Veteran reported bilateral knee pain aggravated by use.  He did not report any problems with his thoracic spine, lumbar spine or sciatic nerve.  The examiner indicated that, aside from bilateral knee and tinea versicolor, the Veteran's system review was "entirely negative."

Notably, in August 1989, the VA clinic rejected the Veteran's participation in anger management and domestic abuse counseling based upon his "highly manipulative" conduct.  He had previously discussed the possibility of "buffaloeing" psychological testing.

The Board finds this report provides highly probative evidence against this Veteran's claim regarding a critical aspect of the Veteran's case: the Veteran's overall creditability. 

A July 1991 private clinical record noted the Veteran's report of a history of chronic low back pain (LBP) with his left leg "feeling strange esp. noc. - chronic."  On physical examination, the back was not tender (NT) and demonstrated good range of motion (ROM).  An August 1991 physical examination indicated normal clinical evaluations of the Veteran's low back and extremities.  A February 1992 clinical record recorded the following history provided by the Veteran:

Persistent b/l knee pain - worried about "popping" but denies locking/giving way.  Pain worse w[ith] prolonged sitting, stairs but also c/o intermittent l[eft] medial pain & points to hamstring insertion, Denies swelling.  Also notes that l[eft] thigh feels "jumpy" at night when going to bed.  Hx back injury (?fx vertebrae) ~ 20 yrs ago apparently [without] sequelae.  No numbness, tingling, weakness.  Does have occ. LBP "just like everyone."

(emphasis added).

On VA examination in December 1992, the Veteran did not report any complaints of sciatica or back problems.

A September 1993 U.S. Army Reserve examination included the Veteran's specific denials of recurrent back pain, neuritis and frequent trouble sleeping.  The Veteran reported his prior history of a preservice automobile accident and hernia surgery in service, but did not report any residuals.  He otherwise reported "I am in excellent health", providing highly probative evidence against his own claim.

The Veteran filed a claim for VA compensation for left leg sciatica in February 1995 (revised due to typographical error) as follows:

      I wish to make a claim for service-connected disability compensation for nervous system injury.  My sciatic nerve was either cut or injured during a right inguinal hernia operation performed by U.S. Navy surgeons at Bethesda Naval Hospital, Maryland in 1979.
	The immediate problem it caused is twofold.  Soon after the operation, I began experiencing great discomfort in my left leg.  The discomfort often kept me awake for very long period during the night.  The other problem that occurred as great pain during sexual intercourse.  Over the years, that particular problem has greatly diminished.
	The problem with my left leg remained throughout my years of service.  It continues to this moment and it has worsened.  For years at night, I would feel a dull ache and discomfort in my left leg.  Depending upon my activities, the discomfort was so great that I lay awake for hours.  Often not sleeping at all.  At this time, the discomfort in my left leg i[s] fairly constant.  Further, the pain has spread to my lower left quadrant of my back about the area of my hip.
	This pain in my back seems to be near the area of the spinal block that occurred during the surgical procedure.  During the operation, an anesthesiologist attempted to perform a spinal block.  His two painful attempts failed.  The purpose of the spinal block was apparently to anesthetize my lower body and trunk.  I know the procedure failed.  The doctor asked me to move my legs and I could.  I could not feel the probing for sensitivity in my leg and lower regions.  At the time surgical incision were made, I could feel the scalpel and told the performing surgeon.  A drug was introduced intravenously that rendered me unconscious.  For a long time afterward, I felt pain in the area of the spinal block.
	I have sought medical assistance and advise to rendered [sic] the discomfort for many years.  Such medical assistance requests occurred in and out of the service.  U.S. Navy doctors at MCAS El Toro, California and Long Beach Hospital indicated I had suffered nerve damage, but offered no remedy.  Most recently, I explained the problem to two examining physicians at Seattle's Veterans Administration Hospital while I was undergoing review for my knee injury.  I suppose the information was noted, but no action was taken.
	The problem the nerve damage injury is causing now is the episodes of great discomfort have so increased that the pain is with me constantly.  At night, I remain very restless and can not sleep.  It is affecting my work performance, make me terribly irritable, and causing me pain.  I am "desk bound" at my current job.  The discomfort causes me to have to get up and move about, also affecting my performance.  It is limiting my bending and lifting motions.
	Please process my claim for service related disability compensation.

In pertinent part, a private chest X-ray examination in February 1995 noted an incidental finding of a moderate-wedged deformity of a vertebral body at the thoracolumbar spine of indeterminate age.  

On VA C&P examination in May 1995, the VA examiner recorded the following history regarding the Veteran's left leg and low back problems:

Around 1980, close to the time sequence of his inguinal hernia repair, [the Veteran] developed a vague numbness of his left leg.  He was told that it might be related to sciatic nerve problems caused by inguinal hernia surgery.  He states that the last four years or so, in addition to the left leg numbness, he's had some left LS back pain with occasional pain to the buttock.  The left leg numbness is noted more at night and he describes it as almost "vibrating" in nature.  There is occasional shooting pain from the back to the leg.  He has ongoing problems with both knees due to his chondromalacia and some bilateral Achilles tendinitis.

On examination, the Veteran's lumbar spine demonstrated an estimated 90 degrees of forward flexion.  He could heel and toe walk without difficulty.  Left straight leg raising gave some pain to the left lumbosacral area.  Deep tendon reflexes, which were equal bilaterally, were +2 and +1 for knee and ankle jerks, respectively.  Great toe strength was normal.  Foot sensation was normal.  The examiner diagnosed status post inguinal hernia repair with probable ilioinguinal nerve injury which was nearly resolved, and probable chronic lumbar disc disease.

On a private examination in July 1995, the Veteran reported a history of intermittent mid-lower back pain since his teen years following an explosion.  He specifically denied numbness, weakness, balance problem, neurologic deficit or radiculopathy.  However, the Veteran did report a heavy sensation of the left leg when exposed to cold or at night.  Examination demonstrated normal spine motion and muscle tone.  The left lower extremity demonstrated 5/5 muscle strength, 2+ deep tendon reflexes of the knees and ankles bilaterally, and sensation intact to light touch (LT) and palpation (PP).  X-ray examination of the thoracic spine, which noted the Veteran's report of occasional left leg pain, was interpreted as showing compression fracture of the T12 vertebral body of unknown age but presumably old with minor compression fractures in the mid dorsal region also presumably old, and shallow scoliosis predominantly of the thoracic region.  The lumbar spine demonstrated no significant abnormality.  In November 1995, the Veteran reported a history of chronic low back pain absent numbness or weakness of his lower extremities (LE's).

An August 1995 VA memorandum opinion states as follows:

There is every chance that the attempted & failed spinal anesthesia could have caused sciatic n. problems.  There is no evidence of severance of the sciatic n.  However, partial infiltration into the spinal cord (v.s. the epidural area) could reasonably cause some neuralgia.  The time sequence is not favorable to the damage (if present) from the spinal anes.

A private physician statement in January 1996 referred to the Veteran having a history of low back problems since "'81" secondary to athletic injuries while in the military.  Another January 1996 treatment record included the Veteran's report of an original football back injury in the "70's" with several healed, cracked vertebra in the lower back.  At that time, the Veteran reported difficulty using his left leg but he denied pain radiation or paresthesia.  The left leg demonstrated 5/5 strength, deep tendon reflexes (DTRs) of 2+, and intact sensation.  The examiner diagnosed lumbosacral strain with spasm.  Another letter referred to the Veteran having sustained a "service-connected" injury to his lower back "some years in the past" with repeated aggravations. 

A July 1996 treatment record included the Veteran's report of long-standing history of low back pain which had been exacerbated in January 1996.  He had a history of a back injury as a teen and "since then" chronic pain with exacerbations.  The record otherwise refers to a history of low back pain for "last several years."  He also reported left leg discomfort, rather than pain, in the left leg with restlessness and burning/tingling sensation of the foot.  At that time, examination was significant for prominent low thoracic/lumbar paraspinal spasm with decreased lumbar lordosis, straight leg raising test to 70 degrees on the left, reduced motion in axial rotation bilaterally, forward flexion to 60 degrees and extension to 10 degrees.  Sensation was grossly intact bilaterally with 5/5 strength.  Gait was within normal limits.  

The examiner offered an assessment of questionable sciatic neuropathy.  A disability certification included a diagnosis of chronic low back pain with sciatica probably secondary to multiple healed fractures of vertebrae and chronic degenerative disk disease.  A September 1996 record noted that the Veteran had an increase in back pain following a change in work environment involving twisting.  In November 1996, the Veteran reported new onset right leg sciatica.  An examination of the left lower extremity was reported as "within normal limits."

At a hearing in April 1997, the Veteran testified to a back injury in the fall of 1974 wherein he fell flat on his back.  He attempted to obtain clinic treatment, but left as the waiting line was too long.  However, he also experienced urination of blood which was part of his service records.  He believes his incident was misdiagnosed as a urinary infection.  In either 1976 or 1977, he sought treatment for an additional back injury while playing basketball which resulted in an inability to straighten his back.  He testified that, since that injury, he had experienced back problems which he didn't report to avoid disqualification from flight status.  The Veteran also described being involved in a crash landing of a T-34 in 1980.  He reported a smooth landing to treating physicians for flight status purposes, but testified that the landing was hard.

The Veteran also testified to the onset of left leg problems following a left inguinal hernia operation in the fall of 1979.  He had requested a spinal block due to his fear of surgery.  He recalled two failed attempts at a spinal block which were very painful.  After the second attempt, the Veteran was still able to move his legs and recalls the surgeon stating "That's not supposed to be happening."  As a result, he was placed under general anesthesia.  Thereafter, he experienced painful orgasms and a numbness sensation of the left leg with tingling of his feet.  He reported these symptoms to his doctors "quite often" but had also been obtaining treatment for bilateral knee disability.  

With respect to his current left leg symptoms, the Veteran described walking difficulties due to a hotness and uncomfortable sensation.  At times, his symptomatology kept him from falling asleep.  He had a back pain episode in January wherein he could not get out of bed or move his legs.  He self-described experiencing back spasms on the left lower side of his back and left buttock.  He also experienced a distinguishable nerve pain.  His flare-ups of left leg pain episodes had been increasing in frequency.  He otherwise described a sensation of being one legged or being paralyzed.  The Veteran's treatment included hot baths, whirlpools, isometric exercises and lifting within reason.  His aggravating factors included sitting for prolonged periods of time. 

By rating action dated March 1998, the RO granted service connection for a disability stylized as "incomplete paralysis of the sciatic nerve" and assigned an initial 10 percent rating.  In pertinent part, the RO analyzed the claim as follows: 

A review of the veteran's service medical records shows that the veteran was seen for a right inguinal hernia repair in September 1979.  The veteran was seen two weeks following surgery for a nerve problem.  At that time it was thought to be the ilioinguinal nerve.  The veteran was examined on May 9, 1995.  The examiner diagnosed status post inguinal hernia repair with probable ilioinguinal nerve injury which has nearly resolved.  The claim was then referred to the Regional Office Medical Consultant for review.  She stated, "There is every chance that the attempted, failed spinal anesthesia could have caused sciatic nerve problems.  There is no evidence of severance of sciatic nerve.  However, partial insertion into the spinal cord (vs. the epidural area) could reasonably cause some neuralgia.  The time sequence is not favorable to the damage (if present) from the spinal area."

The rating decision of August 15, 1995 denied service connection because the medical opinion held that the time sequence is not favorable for nervous system symptoms due to spinal anesthesia.  That is clearly not the holding of the medical consultant who stated that the time sequence was not favorable to damage in the spinal area.  Based on the opinion of the consultant and the VA examiner, service connection is granted from the date of claim.  A 10 percent evaluation is assigned for slight symptoms.  The evidence does not show more than that.

A May 22, 1998 private clinical record noted that the Veteran underwent a left inguinal surgery on May 7, 1998 resulting in a probable traction injury with burning at the base of the scrotum.

A May 1999 VA C&P neurology examination included the Veteran's report of injuring his back during a football game during service, which rendered him "bedridden" due to severe low back pain and hematuria.  The pain did not radiate into his legs.  He claimed to have "minimized" his complaints to physicians to avoid jeopardizing his aviation career.  He first experienced left lower extremity pain following spinal anesthesia in 1979, but he was not sure when the pain started - it may have been "four or five months" after the surgery.  The Veteran reported that the pain seemed to radiate from the left buttock/hip/low back area down the entire left leg.  He described the "pain" as more closely akin to an unpleasant, aching and uncomfortable sensation which occasionally interfered with his sleep.  His abnormal sensation was chronic, but exacerbated with activity.  He took up to 12 aspirin per day to keep his symptoms under control.  Physical examination was significant for a clear area of hypesthesia on the lateral aspect of the left leg, in an L5 distribution.  Otherwise, strength was normal throughout the lower extremities with deep tendon reflexes were 2+ at the knees and ankles.  The examiner diagnosed left L5 radiculopathy.  The following comment was provided:

This veteran has symptoms and signs consistent with a left L5 radiculopathy.  Although this is frequently referred to as sciatica, it is not, strictly speaking, a sciatic nerve injury.  At this point in time, it's impossible to tell exactly what the cause of the L5 nerve root injury was.  The football injury in 1975 could certainly have injured the nerve root.  Nerve root injuries are a rare complication of spinal anesthetic; and finally he was involved in a wheel-up landing in a field of disabled aircraft in 1980, which also may have been at least partially to blame.  The veteran does not have an ilioinguinal nerve injury, although the ilioinguinal nerve may have been temporarily injured at the time of his herniorrhaphy in 1979.  That may have been the cause of his painful ejaculation.  It has nothing to do with the discomfort he has in the left leg at the present time.

In response to the specific questions in the directive:  The veteran does not at present have an ilioinguinal nerve injury.  He has an L5 nerve root injury (sciatica).  The etiology is discussed above.  There is no associated muscle atrophy.  The nerve damage is mild, as there is no weakness of L5-innervated muscles.  There is no paralysis associated with this nerve root problem, only pain and numbness.

On December 14, 1999, the Veteran underwent an additional VA C&P examination.  For purposes of examination, the VA examiner accepted the Veteran's report of history to the May 1999 VA C&P examiner.  As to current complaints, the Veteran reported chronic radicular symptoms into the left thigh and calf area.  He described an aching-like numbness in that distribution with foot tending to feel hot and burning.  His pain kept him awake at night, and he suffered morning stiffness and exacerbation of his pain with Valsava.  He avoided sit-ups and running.  His symptoms could be exacerbated by walking and standing.  He also complained of back pain with motion loss, and similar radicular symptoms in his right leg.  The Veteran reported that flare-ups of back pain could occur in association with activity with additional motion loss wherein his back became stiff and he could not move his back at all.  He also reported increased incoordination with a tendency to catch his foot on things.  Furthermore, the Veteran had some increased muscle fatigue involving the left leg during flare-ups as well.

On physical examination, the Veteran's back showed essentially normal architecture.  There was tenderness in the L2-3 area with forward flexion limited to 40 degrees.  Straight leg raises were negative.  Deep tendon reflexes were equal at the knees and ankles.  Sensation was diminished along the lateral aspect of the left thigh and calf and, to some degree, the lateral and medial aspects of the left foot.  Motor tests revealed the quadriceps and anterior tibia group to be 3/5 on the left compared to 5/5 on the right.  Dorsiflexion and plantar flexion of the 1st toe on the left was 3/5 compared to 5/5 on the right.  There was a mild limp in the right leg.  The examiner ordered a CT scan.

Overall, the VA examination resulted in a diagnosis of degenerative disc disease of the lumbar spine with left lower extremity radiculopathy consistent with an L5 radiculopathy.  The physician's assistant provided the following initial comment:

The nature and etiology of the patient's current low back condition and radiculopathy would be suggestive of a degenerative process that has taken place over time.  The patient has experienced an airplane crash landing, which certainly is a frequent cause of compression fractures of the spine, and that also can lead to degenerative disc disease.  His CT scan is pending regarding that issue.  Certainly if the patient had any pre-existing back condition, the incidents in the military including the sporting injuries as well as the aircraft crash, could have exacerbated those as well including going on to degenerative disc disease.  Further information will be provided when the patient's CT scan is available.

On VA C&P neurology examination dated December 17, 1999, the Veteran described a pre-service history of "fractures in his low back such that upon entering the service, he already had a pre-existing and chronic low back pain."  He described a football injury in 1975 wherein he was speared from behind.  This resulted in him being bedridden for days with hematuria.  The VA examiner referred to this event behind represented by a February 1977 clinical visitation for sharp back pain.  The Veteran stated that, as a result of spinal anesthesia in 1979, he experienced low back pain and an "immediate 'vibrating sensation'" into his left leg, which went unreported as he was trying to qualify for flight school.  However, his left leg numbness did not start until "months" after surgery.  

With respect to current left leg symptoms, the Veteran described his numbness as an uncomfortable "heavy sensation," which he likened to Novocain.  This sensation was constant and most intense in the lateral aspect of the thigh.  He also described a calf numbness which was worse with knee aching.  These symptoms often interfered with his sleep.  The Veteran also described a second type of discomfort which did not actually involve his left leg, but referred to a sharp pain in his back that occasionally shoots into the left buttock.  However, this pain did not radiate into the left itself. 

On physical examination, motor examination demonstrated normal strength in all extremities, including detailed strength testing of the left lower extremity.  Tone and reflexes were normal and symmetric.  Toes were downgoing bilaterally.  Sensory examination revealed diminished pinprick on the left medial and lateral aspects of the thigh, the lateral aspect of the calf and most of the foot, sparing a small medial region of the foot.  The examiner stated that "[t]here was no single, or even adjacent, dermatomal segment to account for this pattern of numbness."  The Veteran had normal vibratory and sensation testing.  Romberg and straight leg testing was negative.  There was no hyperpathia.  Coordination and gait were normal.  

Based upon interview and examination of the Veteran as well as review of the claims folder, the VA examiner provided the following assessment:

1.  [The Veteran] gives a history, which is unverifiable from his records, that he has been experiencing paresthesias of his left lower extremity since having an operation in 1979.  His examination corroborates that there is some sensory loss, where he also feels the discomfort in his leg.  However, this aspect of the examination is also subjective.  There were no motor findings on examination and no obvious indication by palpation or movement of the limb to indicate that there is impingement of the sciatic nerve or radiculopathy that is obvious.  There is no single dermatome or pair of dermatomes that would explain the sensory loss.  It is conceivable that he has a mild L5 radiculopathy, explaining the calf and foot numbness, with a simultaneous injury to the left lateral femoral cutaneous nerve of the thigh, which can be quite common after any operation involving the inguinal region.  I do not agree that the spinal anesthesia that the patient underwent could be an etiology for his radiculopathy, if indeed he turns out to have radiculopathy.  The best way to evaluate this would be an EMG, which he has never had.  The severity of his discomfort is minimal and even he does not use the word "pain" to describe it, but rather "discomfort," and it is primarily an irritation to him.

2.  The patient also complains of a separate, isolated back pain, which may indeed have been an exacerbation of a preexisting back condition from his motor vehicle accident in 1971.  This back pain appears to have been exacerbated at different times, and particularly with his job in 1991.  I do not draw a connection between the isolated low back pain and the patient's radicular symptoms, since these appear to be temporally distinct.  However, it is possible that a radiculopathy causing left leg symptoms may also be contributing to his low back pain, but is not the sole etiology.

PLAN:  Electromyogram to rule out L5 radiculopathy or sciatic neuropathy.  He has already had imaging of his back ordered.

A December 1999 VA X-ray examination of the thoracic spine demonstrated generalized osteopenia with multiple compression deformities at T12, T10, T9 and T8, which had the appearance of old, mild compression fractures.  There was also mild dextroscoliosis in the upper thoracic spine.  The lumbar spine demonstrated no abnormalities.  The Veteran refused a CT scan.

The Veteran also underwent an attempted electromyography (EMG) and nerve conduction velocity study (NCS) which was interpreted as follows:

IMPRESSIONS: NCS was performed on left sural, peroneal, and tibial nerves.  All distal latencies, amplitudes and velocities were within normal limits.  Patient declined EMG after seeing a needle because of concern of discomfort.

CONCLUSIONS:
1.  Incomplete study.

2.  No evidence of peripheral nerve entrapment in the left lower extremity.

Thereafter, the VA physician's assistant provided the following addendum:
      
ADDENDUM:  I have reviewed the patient's x-ray reports, specifically of the lumbar and thoracic spine.  Multiple compression deformities are noted in the thoracic spine and the lumbar spine was found to be normal.  The patient was sent for EMG and NCV's, and the patient terminated the study after his nerve conduction studies, which were normal, and the electromyography was not completed as a part of his workup for radiculopathy.

DIAGNOSIS:  His final diagnosis should be read as multiple and mild compression deformities in the thoracic spine between T8 and T12, which appear old.  It is the opinion of this examiner that the patient's compression deformities are as likely as not due to his crash landing an aircraft.  These are certainly seen quite frequently after such hard landings.  I cannot comment further on the patient's lumbar degenerative status as, for unclear reasons, he apparently cancelled his CT scan.

On VA spine examination in December 2001, the Veteran now reported experiencing low and mid-back pain following an accident in 1971 which improved gradually.  Nonetheless, he was accepted into military service "in spite of having some back difficulty."  The Veteran reported experiencing continuing low and mid-back pain during basic training before becoming a fighter pilot.  He mentioned a sports-related injury in 1975 with another subsequent sports injury.  He first experienced numbness of the left lower extremity following a hernia surgery in 1979.  His other orthopedic problems during the military involved both knees.  For his last three months of service in 1986, the Veteran experienced continuing low back pain with some associated left lower extremity discomfort.  The Veteran further reported that, one year after the military, he was still having pain in his back and knees and that these symptoms had continued.  

The Veteran reported subjective symptoms of weakness and easy fatigue at the low back and the left lower extremity.  He endorsed impaired coordination of the left lower extremity.  He had daily flare-ups of low back pain usually associated with standing, walking, or prolonged sitting.  His most bothersome health problem involved left hip and buttock pain.

On examination, the Veteran had neck pain, headache and right trapezius muscle pain related to a recent acromioclavicular separation.  His upper back was okay, but he experienced rather severe pain of the mid and low back.  His back pain radiated into the left buttock and left thigh.  There was occasional anterior pain at the left hip with left thigh numbness.  Both knees were painful with a past history of collapsing and locking.  The left leg had pain and numbness.  The ankles were okay and did not sprain easily.  Both feet had numbness and tingling, worse on the left.  There was no pain other than neurologic symptoms.  His sleep was rather poor.  

The Veteran had no limp upon walking.  He was able to rise on his toes and heels.  His left heel rising was done only fairly well, due to complaints of weakness and pain.  He could flex forward and reach the tibia.  Percussion of the flexed spine was not painful.  The right leg had shortness of three quarters of an inch with a moderate pelvic tilt when standing.  There was a questionable slight kyphosis at T12 but alignment was otherwise okay.  Forward flexion was limited to 85 degrees.  Reflexes were normal at the knees and ankles.  Extensor muscles were satisfactory at the lower legs and feet.  The examiner could not detect any weakness of left leg muscles despite a reported past history of weakness.  Specific testing of the tibialis anterior and extensor hallucis-longus muscles were okay and equal.  Sensation was decreased medially at the left lower leg.  Calf circumference was equal.  Straight leg raising was easily tolerated to 80 degrees.  The VA examiner provided the following opinion:

1.  The back has a history of fracture in the lower thoracic area in about 1971 before military.  There was some continuing discomfort at mid and low back.  This continued in military.  The back progressed to disc degeneration.  Continuing back pain at mid and low back is diagnosed as chronic muscular strain superimposed on a moderate post-traumatic deformity and on degenerative instability.  There is a question of some lumbar impairment on the left in the past.  He is seeing neurology for the current status as part of this C&P evaluation and the status of lumbar nerve roots is per that neurologic evaluation.

2.  The left knee has a history of chronic pain, which is diagnosed as chronic synovitis plus symptomatic patellar chondromalacia.  Also felt at the left knee is some discomfort from the associated distress patterns through the entire left lower extremity.  Lateral joint line pain and tenderness suggest possible derangement of lateral meniscus also.

3.  Shortness of the right lower extremity creates a moderate pelvic tilt and this might be worsening the low back pain.

4.  Back symptoms are probably significantly increased by chronic tension and/or depression ...

1.  A C-file was available with the veteran and it was reviewed.  Remand instructions were reviewed.  A neurologic consultation was found from 1999 and that examiner felt that the left lower extremity symptoms probably represented L5 lumbar nerve root irritation.

2.  This veteran has subjective symptoms listed above.  For the back portion of these symptoms, a 30-degree decrease in flexion of the back would represent those symptoms.  He also has flare-up problems and a 25-degree decrease in flexion of the back would represent flare-ups in the back.

3.  I was asked to comment on the etiology of the present problem.  This is covered in the first diagnosis above.  I did not find any evidence of any etiology other than what is mentioned in that diagnosis.

4.  I was asked to comment on whether there is objective evidence of a back problem.  The answer is yes.  There is definitely evidence that he has a back problem.  This includes abnormalities on x-ray and on examination.  There is also evidence of subjective factors, especially a worsening of pain problems which is probably from chronic tension and/or depression.  A percentage on this would be that 70-percent of the chronic back pain represents the basic problems in the back.  30-percent of the back pain represents a worsening of symptoms relating to chronic tension or depression.

5.  I was asked to comment on whether the present back situation is related to military.  In my opinion it is at least partly related to military and this is covered in the next session.

6.  I was asked about aggravation.  I think part of his problem is related to military.  There was a definite back problem before military and some of his present difficulty represents a continuation of the fracture injury before military.  In my opinion, 20-percent of the present back problem represents residuals of moderate compression fractures before military.  80-percent of the present difficulty represents worsening that occurred in military.  This worsening includes a worsening of the degenerative problems.  I would put the same percentages on the degenerative situation.

7.  I was asked to comment on whether there is an L5 nerve root problem or whether there is a peripheral nerve problem relating to hernia surgery.  The neurologic consultation of 1999 that is in the C-file speaks to this problem.  A neurologic consultation is to be done soon and presumably it will also deal with this.  Status of left lower extremities versus lumbar nerve root or peripheral nerve root is per neurology.

8.  I was asked to comment on whether the left knee represents a joint difficulty or whether it is part of the distress in the entire left lower extremity.  There is definite evidence of a problem at the joint.  There is also evidence that some of the pain in the knee joint area is from the pain in the full length of the extremity.  This distress problem also includes numbness, etc.  A percentage on this, in my opinion, would be that 70-percent of the present left knee pain represents basic abnormalities at the left knee joint and these are covered in the second diagnosis above.  30-percent of the present left knee distress represents the distress problems through the entire left lower extremity.

A December 2001 VA neurology examination included the Veteran's report of an automobile accident in 1971 which resulted in compression fractures of T9 through T12 resulting in back pain referred to the lumbar region.  He could not recall symptoms referable to the left leg.  Following a right inguinal hernia repair in 1979, the Veteran recalled experiencing an uncomfortable "numbness" on the back of the left buttocks, left thigh, left calf and sole of left foot which he otherwise described as a hot and numb sensation.  He noticed more difficulty with left leg numbness following an airplane crash in November of 1980.  He recalled that, in 1989, he experienced an episode of an inability to move his legs for an hour after working in a plane compartment.  In 1995, he temporarily experienced an inability to move his legs during an exacerbation of the low back pain, which lasted for two days.  

The Veteran reported his current symptoms as ongoing left lower back pain extending down his left leg and into the sole of his foot.  He described transient, sharp pain "spikes" which occurred on a daily basis, several times a day, in the low back region as well as the upper lumbar region in the mid-line.  The Veteran indicated that, sometimes, these episodes were triggered by moving a certain way.  He denied weakness, atrophy, fasciculations, bladder/bowel symptoms, or true cough/sneeze effect.  The Veteran did have some left lower back and mid-line upper back pain with such maneuvers; however, there was no radicular element down the leg.

On physical examination, the Veteran's posture appeared normal.  His straight-away gait and tandem gait were performed normally for his age.  The Veteran was able to walk on his toes and heels equally well on both sides.  Normal associated arm movements were noted.  There was no apparent imbalance on turns.  Romberg testing was performed normally.  Muscle strength throughout the legs distally and proximally appeared normal.  There was normal bulk and tone.  There were no apparent fasciculations.  Rapid alternate motion rate in the fingers and feet were normal and symmetric.  There were no apparent involuntary movements and, specifically, no tremor, dystonia, chorea, etc.  reflexes in the knees and ankles were intact and symmetric.  There was no Hoffman or Babinski present.  Pin, touch and joint position sensation were intact.  Vibratory sensation was described as "different" over the left great toe as compared to the right great toe but appreciated bilaterally.  Straight leg raising test in the lying position was 50 degrees on the right with complaints of pulling behind the right thigh, and 45 degrees on the left with complaints of pain in his left knee cap and left lower back without radicular elements.  The examiner offered an impression of possible left lumbosacral radiculopathy by history possibly secondary to spinal epidural block in 1979.  The examiner also offered the following commentary:

COMMENT:   This patient has not had a complete evaluation.  An MRI scan of his lumbosacral spine and an EMG would be helpful for further elucidation of the above.  The patient tells me he is not willing to undergo another EMG.  He is considered to have an incomplete evaluation as his choice.

	This patient told me that he had had a preceding CT scan of his back and although I could not find the report in the patient's records he volunteered to bring that by my office which he has not, to this date, done so.

	The diagnosis of a possible left lumbosacral radiculopathy, as noted above, is based entirely on the patient's history and complaints.  Physical findings are essentially lacking on exam today.  The possible etiology of his radiculopathy is also based on history of chronology of events which the patient supplies and the minimal evidence briefly mentioned in past records.  Although he mentions pre-existent problems with fractures of lower thoracic vertebrae the records relevant to this portion of his medical care are absent.  I do not have any positive evidence that he had a lumbar radiculopathy prior to November 1979 during his right inguinal hernia repair and following "3 attempted spinal" epidural injections.  I am doubtful that his knee pain is in any way connected with his back, at least I have no positive evidence that it is.

A January 2002 VA computed tomography (CT) scan report of the lumbar spine was interpreted as showing no clinically significant abnormality.  There were very mild changes of facet hypertrophy at L4-5 and L5-S1, the spinal canal was very generous, and there were no compressive abnormalities.

In May 2002, the VA spine examiner who examined the Veteran in December 2001 stated that facet arthritis was present at the time of the January 2002 lumbar spine CT scan and was probably shown in the X-rays of December 1999.  The examiner provided the following clarification of opinion:

ASSESSMENT:  My report of December 2001 has four diagnoses.

This first diagnosis is about the back.  Regional Office requests that this be separated for thoracic and lumbar spine.
This new diagnosis of is for thoracic spine - Throracic spine has a history of fracture in the lower thoracic area before military.  Thoracic spine has had some symptoms off and on.  These occasional symptoms are diagnosed as chronic muscular strain superimposed on instability secondary to post-traumatic deformity fracture.  (There is no evidence of significant degenerative difficulty mentioned in any radiologic reports).

This new diagnosis is for lumbar spine - Mid and low back have a history of pain before military, in military, and since military.  Continued symptoms are diagnosed as chronic muscular strain superimposed on some degenerative stiffness from facet arthritis.  Lumbar nerve root status remains somewhat uncertain.  Dr. [P] says that he did not find anything that was definitely abnormal when he saw the veteran in December 2001, but he would have preferred to have additional studies such as MRI.  When I saw the veteran, I could not find reliable evidence of lumbar nerve root impairment.  A diagnosis for the associated left lower symptoms would be referred discomfort from the low back plus muscular strain symptoms throughout the left lower extremity.  See diagnosis number five (new diagnosis) regarding sciatic nerve.

The second diagnosis is about left knee - There were no questions about the knee and this diagnosis remains the same.

The third diagnosis is about shortness of right lower extremity -- There were no questions about the knee and this diagnosis remains the same.

The fourth diagnosis is about factors, which probably worsen the orthopedic symptoms and it remains the same.

New diagnosis is added to Regional Office question about sciatic nerve difficulty.  Neurology has also covered this in December 2001.  I did not find any specific signs of sciatic nerve impairment.  Apparently Dr. [P] did not find anything very definite on neurologic examination.  I doubt if he has much sciatic nerve difficulty, but I defer to Neurology [i]f their opinion is different.  (See my new comment number two towards the end of this report about neurology).

COMMENTS:

My report of December 2001 has nine comments.  Some of these were questioned by Regional Office.  There was particularly a question about number 6.  The fifth comment mentions symptoms relating to military but is mainly covered in the number 6 comment.

The comment number six in my December 2001 report mentions aggravation.  Regional Office points out that this needs to be much more specific.  My report, C-file reports, and military medical records were again reviewed.  I had said that there appeared to be some aggravation in the military.  This turns out to be totally based on history.  There is very little in the C-file about worsening in military.  I could find only one entry of being treated for back pain in military, but I may have missed a few.  Therefore, a worsening of thoracic or lumbar spine in military is very questionable.  I assume some worsening in military because he was in military for twelve years.  This included various strenuous activities.  In my opinion, it is more likely than not that he had some worsening of both thoracic and lumbar spine in military.  I would prefer to change the percentages.  I think a reasonable percentage for thoracic spine and for lumbar spine would be to say that 20 percent of the present difficult in each of these areas represents problems from before military.  For the thoracic spine, this would include some difficulty with the compression fractures.  For the lumbar spine, it would include some complaints of pain.  I think it is reasonable to say that 20 percent of his present difficulty represents a gradual worsening in military because of the amount of time he was there and because there were various stressful activities.  I think it is reasonable to say that 60 percent of his present difficulties represent a worsening since military.  I was not able to find any objective evidence to indicate that he was having a lot of back difficulty in military.  It therefore seems more likely than not that the high-level of symptoms at the present time have mostly developed since military.

My number 6 comment in the December 2001 report also mentioned aggravation situations.  This would be for the symptoms which worsened in the military, covered in the paragraph just above.  If this worsening of thoracic spine is considered to be an aggravation, the baseline status without this aggravation would be the same as it is now except for less pain.  The percentages of his present symptoms which would equal this aggravation are covered above - - 20 percent of present symptoms for worsening in military.  Worsening of lumbar spine in military is mentioned also just above.  If this worsening is considered to be an aggravation, the baseline status for lumbar spine would be the same as it is now except for less pain.  The percentage would be as listed above, a 20 percent of his present symptoms representing worsening in military.  My reasoning on this is in the paragraphs above.  My reasoning on the thoracic spine was worsened in military is based on history only - he gives a history of some low back pain before military and he says that this back pain worsened in military.

The recent VA Form 2507 asks for some further comment on the etiology of left lower extremity symptoms.  I added diagnosis number five in the assessment section above.  The probable etiology is covered there.  See comment c about this also.

Dr. [P] says right in his report in December 2001 that he did not consider his neurologic examination to be complete.  However, he did gather a considerable amount of information.  I doubt if additional studies would change his opinion.  When I read his opinion, I get the impression he did not find any definite signs of either lumbar nerve root impairment or of sciatic nerve root impairment.

Unfortunately, this leaves the neurologic status somewhat uncertain.  Regional Office may prefer to have this completed.  I will leave it to Regional Office whether they are happy with the explanation of Dr. [P's] report and in my further comments on this - - or whether they feel that he should complete that examination to his satisfaction.  If they do want that report completed, it is probable that Dr. [P] could complete the report.  However, an entirely new neurologic examination might have to be done.  To repeat, it seems rather likely that there is not much abnormality to be found in lumbar nerve roots or sciatic nerve, but Dr. [P] was not able to make his final comments at the time he completed the portion of his report, which is available.

A VA clinical record dated November 2002, to evaluate complaint of chest pain, noted the Veteran's history of compression fractures in the thoracic spine treated with aspirin.  At that time, the Veteran had no difficulty ambulating and had normal use of his extremities.

A February 2003 VA clinical record included an assessment of degenerative joint disease of the lumbar spine with "sciatica" diagnosed in 1995.  The "sciatica" was described as "persistent (intermittent) numbness/hyperesthesia of left leg."  In September 2003, the Veteran reported a feeling of numbness and pain in his lower left pelvic area with ongoing back pain.  In December 2003, a clinical evaluation demonstrated 5/5 strength in the lower extremities (LE), sensory examination intact to light touch and symmetric throughout, 2+ Achilles and tendon reflexes bilaterally, and a normal (nl) gait with normal toewalk.

In an October 2003 statement to the Social Security Administration, the Veteran argued that his sciatic nerve injury likely resulted from a 1971 spinal column injury which was aggravated during active service due to an alleged improper insertion of an anesthetic needle.  He reported sciatica symptoms which worsened and became severe with stressors such as weather, the work environment and "[g]ainful" activity.  He had severe sciatica attacks which affected his ability to concentrate and work, and he described the pain as resulting in paravertebral muscle paroxysms that resulted in spasmodic, severe debilitating spike pain which limited his movements.

A November 2003 private examination, conducted in conjunction of a claim for disability benefits from the Social Security Administration, included the Veteran's report of sustaining compression fractures at the age of 17.  He reported going through physical therapy and experiencing pain for about one year.  He then reported experiencing low back pain when learning to become a pilot, particularly with getting in and out of planes.  He also reported two hard landing crashes which occurred in 1979 and 1982.  He also recalled experiencing a lot of pain following a spinal block in 1979.  The Veteran's current symptoms included pain in the low and mid back which was activity-related, and exacerbated by use or exposure to cold weather.  He could walk approximately 1/4 of a mile with his knees more than his back becoming painful.  The Veteran also reported "some numbness" going down his left leg with "some slight weakness" in the left foot.

On physical examination, the Veteran's low back revealed normal alignment.  He arose from the chair slowly, but walked without a limp.  The Veteran could walk on his toes and heels without difficulty.  Squat and rise was 60 percent of normal due to knee pain.  Lumbar range of motion was to 80 degrees of flexion, 20 degrees of extension, 20 degrees of right lateral bending and 30 degrees of left lateral bending.  There was 2+ kneekick and Achilles reflexes.  Straight leg raising was 70 degrees on the left with negative dorsiflexion test.  The Veteran had normal sensation to light touch of both feet.  There was 5/5 strength of the hip flexors, the hip abductors and adductors, quadriceps, hamstrings, ankle dorsiflexors, ankle invertors, and ankle evertors.  Great toe dorsiflexion was 5/5 on the right and 4/5 on the left.  Leg lengths were equal.  Additionally, all muscle measurements in the lower extremities were equal.  There was pain to palpation at left L5-S1 and the left sacroiliac region.  X-ray examination of the lumbar spine revealed well-maintained disc spaces absent narrowing.  The thoracic spine revealed a slight compression fracture, approximately 10 percent of T12 and an osteophyte just above at T11-12.  The examiner's diagnoses included chronic lumbar strain syndrome, and thoracic compression fracture of T12, mild, with early degenerative arthritic changes at T11-12.  The examiner indicated that the Veteran was unable to walk long distances, and required the use of knee braces when walking.  The Veteran was also unable to squat or navigate stairs.

A December 2003 VA clinical record recorded the following history from the Veteran: "Reports longstanding predominantly L sided LBP with intermittent radiation to LLE."

On VA C&P spine examination in August 2004, the Veteran reported daily back pain in the lower back with radiation symptoms into the left leg anteriorly to the thigh and anterior tibial region, and intermittent numbness and hot sensation in the dorsum of his left foot.  He had pain with repetitive movement of his back.  The Veteran reported flare-ups of back pain, which mostly occurred during cold-weather months, that caused significant motion loss but no weakness or incoordination.  On physical examination, the thoracolumbar spine demonstrated tenderness to percussion and palpation mainly in the thoracolumbar junction region.  There was mild pain on movement with forward flexion to 60 degrees, hyperextension to 5 degrees, lateral bending to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  Deep tendon reflexes were equal at the knees and ankles.  Motor testing showed the quadriceps and anterior tibial group to be 5/5.  Sensation was intact throughout the lower extremities.  The examiner diagnosed chronic lumbosacral strain superimposed on degenerative disease with left lower extremity radicular symptoms.  It was estimated that, during flare-ups of pain involving the back, the Veteran would experience an additional motion loss of 15-20 degrees in forward flexion with no expected muscular weakness or incoordination.

An August 2004 VA C&P general examination noted that sensory examination showed some possibly slight decrease on the left.  Coordination and gait were within normal limits.

A March 2005 VA clinical record included the Veteran's report of left leg "dragging" while walking or left foot "catching" while walking up stairs.  He described "[s]ome numbness/tingling" associated with these symptoms.  Examination revealed 3+ deep tendon reflexes of the left knee and Achilles as compared to the right, normal gait, no postural instability, 5/5 strength of the lower extremities, and sensation grossly intact with "some" decrease in sensation to light touch on the left calf and foot.  The clinician notes that the examination was not completely consistent.  The cause of the symptoms was unknown at that time.

A June 2007 VA clinical record noted the Veteran's report of pain of his back and "iliac crest" of 7/10 severity.

In July 2008, the Board remanded this case to obtain opinion as to the nature and etiology of the Veteran's thoracic and lumbar spine disorders.  

Importantly, the Veteran refused to cooperate by reporting for additional examination.  He has also refused to undergo an EMG examination. 

In this regard, it is important for the Court to note that, in light of the Veteran's actions, this case must be adjudicated based on the current medical evidence of record. 

Additional information added to the record included an August 2009 VA pre-operative surgical screening for hemithyroidectomy which noted the Veteran's report of low back pain controlled by Vicodin.  The Veteran denied parasthesias or neuropathies.  There were no musculoskeletal or joint abnormalities or limitation of mobility.  Rather, the Veteran was noted to have unrestricted ROM of the spinal column.  The lower extremities showed 5/5 strength with sensation being intact.  He had a normal gait.  A May 2010 evaluation indicated that the Veteran had no muscle weakness, pain or joint stiffness.  Additionally, neurologic examination showed no loss of sensation/numbness or tingling.

In March 2011, as a result of the Veteran's refusal to cooperate with VA examination, the Board determined that the next best available evidence involved a referral of the Veteran's 5-volume claims folder for expert medical opinion based upon a factual history deemed accurate by the Board.  In addition to summarizing the relevant factual history, the Board also provided the examiner with its factual findings on evidence in controversy as follows:

      1) that the Veteran entered service in 1974 with a history of mild compression fractures of T11 and T12 manifested by tenderness of the lumbo-dorsal spine;
      
      2) that the Veteran was treated for sharp back pain in February 1977;
      
      3) that the Veteran was treated for inguinal nerve root irritation in September 1979;
      
      4) that the Veteran was involved in an aircraft accident in November 1980; and 
      
      5) that the Veteran has provided an extremely inconsistent and unreliable account as to the onset and increased severity of thoracic, lumbar and left lower extremity pain symptoms so that greater probative value was placed on his denial of recurrent back pain and neuritis symptoms as reflected in his report of medical histories during service.

A May 2011 opinion from a VHA orthopaedic and surgery-lower extremity specialist states as follows:

The c-file was extensively reviewed.  Given the inconsistency of veteran's subjective complaints, my analysis focused on hard objective findings related to spinal pathology.  More specifically mechanism of injury, spinal tenderness, paraspinal bruising, reproducible dermatomal sensory loss, reproducible dermatomal motor deficit, asymmetric reflex examination, and subjective symptoms characteristic of radiculopathy and/or axial spinal degeneration.  Below are my conclusions:

1.  Regarding thoracic condition:
Veteran sustained T11 and T12 compression fractures prior to entrance into service.  At the time of veteran's thoracic spine injury the normal vertebral motion segments were permanently altered and therefore a post traumatic degenerative process was initiated.  The natural course of this degenerative process would only be altered by a second high energy injury to the thoracic spine.  Examples would include spinal fracture, spinal dislocation, spinal ligament rupture, or herniated disc.  After comprehensive review of veteran's c-file the only plausible mechanism of injury which potentially could have caused the aforementioned types of injuries occurred during the aircraft accident in 1980.  However, veteran's post injury physical exam did not document characteristic findings observed when the aforementioned injuries occur, such as spinal tenderness, paraspinal bruising, reproducible dermatomal sensory loss, reproducible dermatomal motor deficit, asymmetric reflex examination, and subjective symptoms characteristic of acute radiculopathy or acute axial spinal injury.  Therefore, a significant high energy injury to the thoracic spine did not occur during the aircraft accident in 1980 or throughout veteran's active duty service.  Thus, the natural history and progression of his pre-existing post traumatic process was not altered by service.

2.  Regarding Lumbar condition:
Veteran's contemporary objective findings are consistent with a degenerative process of the lumbar spine.  The two commonly recognized mechanisms which lead to degenerative changes are 1. Acute high energy trauma or 2. Repetitive micro trauma over a 10 year period.  After exhaustive review of the service record I was unable to identify active duty objective findings consistent with a high energy injury to the soft tissue or osseous structures of the lumbar spine.  Findings consistent with fracture, dislocation, ligament rupture, or disc herniation include: severe spinal tenderness, crepitus, positive radiographs, diffuse paraspinal bruising, reproducible dermatomal sensory loss, reproducible dermatomal motor deficit, and asymmetric reflex examination.  In the absence of such findings a degenerative process due to service related injury is less likely than not.  Moreover, while the veteran was active duty for greater than 10 years, the service record does not document a chronic history of repetitive micro trauma, which in aggregate, would be sufficient to initiate and sustain a degenerative process.  In my experience when repetitive micro trauma is the etiology of lumbar disease, the service record documents at least 2 evaluations per year, for each year of service.  Furthermore, the veteran's most recent CT scan did not reveal advanced degenerative changes and therefore is inconsistent with a degenerative process that was purportedly initiated during the interval from 1974-1986.  Finally, there exists a substantial time gap in documented complaints of back pain.  Veteran's last active duty complaint was in 1977 and his first non active duty complaint was in 1995.  This significant time gap lessons the likelihood of a causative relationship between his current pathology and active duty.

Additional evidence includes a medical treatise document describing a sciatic nerve block procedure.  In general, the sciatic nerve is described as forming from branches L4-S3 at the pelvic brim leaving the pelvis below the piriformis muscle in the sciatic notch.  With an anterior approach, a patient is supine and a 22-gauge spinal needle is directed dorsally until the periosteum of the lesser trochanter is encountered at a depth of 4-6 cm.  This approach is reserved for patients who cannot flex for the posterior approach.  For the posterior approach, the patient is placed in the lateral decubitus position with the hip and knee maximally flexed.  A line connecting the prominence of the greater trochanter with the posterior superior iliac spine is drawn, at the midpoint a 4 cm perpendicular line is drawn caudally.  Depending on patient's weight and muscle mass, a 22-gauge spinal needle is inserted perpendicular to the sin at 4-6 cm. from the surface.  A confirmatory paresthesia or motor-evoked response is mandatory.  A searing pain suggests an intraneural injection and requires needle redirection.

An article from the Cleveland Clinic Foundation reports that complications of regional anesthesia include possible exacerbation of chronic back pain syndrome and nerve injury.

An article from The Merck Manual discusses in general terms the symptoms, signs and diagnosis of low back pain and sciatica.  It is noted that differential diagnoses could be difficult, but that the analysis began with careful definition of (1) the circumstances leading to onset, (2) the character, and (3) the precise location of the pain.



Credible factual foundation

As reflected in the factual summary over the course of approximately 30 pages in this decision, the claims on appeal present an unusual factual, medical and legal situation.  The difficulty of this analysis is presented, in part, due to many conflicting statements by the Veteran over time concerning his alleged history of injuries, onset of symptoms, and his current symptomatology.  The Veteran has also refused to complete an EMG examination and, more recently, to attend any further VA examinations.  Unfortunately, this failure to cooperate in the development of these claims has limited the ability of VA physicians to accurately diagnose his claimed disorders.

Also unfortunate, the Board finds that the Veteran is an unreliable and noncredible historian to the extent that the Board flatly rejects his revision of factual history presented since the inception of these claims in 1995.  Simply stated, the Veteran is clearly not a reliable historian and that his symptoms of pain and difficulties he associates with his military service are not believable.  The Board will now explain its reasons and bases for this factual finding: 

The record is clear that the Veteran incurred fractures of T11-T12 in August 1971.  However, the Veteran has provided clear contradictory accounts as to the onset of chronic back pain to his examining physicians.  Cf. Private clinical record dated February 1992 (denying sequelae from the vertebral fracture history other than occasional low back pain "just like everyone"); Veteran's compensation claim filed in February 1995 (referring to the onset of left leg symptoms in 1979 with pain later spreading to the left lower quadrant of back); VA C&P examination report dated May 1995 (reporting the onset of left lumbosacral back pain after service in approximately 1991); private clinical record dated July 1995 (reporting a history of intermittent mid-lower back pain since his teen years following an explosion); private clinical records dated January 1996 (alternately reporting the onset of low back problems since 1981, or due to a football injury in 1970 resulting in several healed, cracked vertebra); private clinical record dated July 1996 (reporting a history of chronic back pain with exacerbations since a back injury as a teen and low back pain for "last several years"); Veteran's April 1997 testimony (back pain since a back injury in 1976 or 1977); VA C&P examination report dated December 17, 1999 (reporting chronic low back pain which preexisted service); VA C&P examination report dated December 2001 (history of gradual improvement of low and mid-back pain after preservice injury, and continuing low and mid-back pain during basic training); and private examination report dated November 2003 (reporting gradual resolution of pain from compression fractures after one year and the onset of low back pain when learning to become pilot).

In this context, the Board notes that actual documented acknowledgements by the Veteran during service reflect his specific denials of recurrent back pain or neuritis symptoms on physicals conducted in January 1978, November 1979, June 1980, and August 1986.

As amply demonstrated, the Board cannot reconcile all of these inconsistencies without a finding that the Veteran is a noncredible historian.  Quite simply, some of these statements must be false which impeaches the overall credibility of the Veteran as a witness.

Notably, all of the reported "history" regarding the onset of chronic back pain during active service has been provided after service separation.  The majority of these conflicting statements have occurred after a claim for VA compensation was filed in 1995.  The Board does not believe this to be a coincidence.   

Additionally, since this inception of the appeal, the Veteran has reported events during service which are not recorded in the STRs.  In April 1997, the Veteran testified to a back injury in the "fall" of "1974" that was so severe as to result in urination of blood.  He later argued that the injury occurred in January 1975, which is a different year and season than originally alleged.  See Veteran's Motion for Revision and Reconsideration postmarked June 2003.

Thus, the Veteran's own recollections as to when the alleged injury occurred are inconsistent with regard to the year and season involved, providing further evidence impeaching the overall credibility of the Veteran.

With respect to this injury, the Veteran argues that this event is corroborated by the February and March 1975 STRs regarding treatment for nonspecific urethritis.  He claims, however, that the military physician somehow failed to record his "initial complaint" or "complaint-in-chief" "that I was pissing bright red blood" and having a severely painful back.  See Veteran's Motion for Revision and Reconsideration postmarked June 2003 (emphasis original).  

These allegations do not survive close scrutiny by the Board.

The February and March 1975 STRs report primary symptoms of urinary frequency and burning sensation.  The Board can find no valid reason why these examiners would not record in the STRs a "complaint-in-chief" of urinating blood or severe back pain other than the fact that such symptomatology did not exist.  

With respect to the actual type of injury, the Veteran has specifically argued that the reference to being "grabbed" in January 1975 was a shorthand description of an injury of "being roughly hit, grabbed hard, and roughly tackled" which had been completely debilitating.  See Veteran's Motion for Revision and Reconsideration postmarked June 2003.  He claims being rendered "bedridden."  See VA C&P examination report dated May 1999.  He has also described this injury as being speared from behind.  See VA C&P examination report dated December 1999.

The February and March 1975 STRs themselves are not consistent with a finding of a severe back injury occurring in any time frame.  The March 1975 examiner, who was aware of the Veteran being "grabbed," nonetheless reported the Veteran as having "no pertinent trauma" which is contrary to the Veteran's allegations of a severe back injury to the point of rendering him bedridden and passing blood through his urine.

Additionally, the Veteran's 2003 explanation of the being grabbed and roughly tackled is not consistent with his previous description that the injury involved being spear headed from behind.

Overall, the Board finds that the silence in the February and March 1975 STRs with regard to the Veteran having a severe back injury with urination of blood actually tends to weigh against the Veteran's allegation that this event occurred, as these facts would have reasonably been recorded by the examiner if the Veteran had in fact experienced such problems.  See generally Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of the claimed fact it such a fact would ordinarily been recorded).

The Board acknowledges the Veteran's January 1978 report of a prior history of blood in urine in 1975.  However, the facts as reported in the examination report are entirely based upon the Veteran's report of history which was made several years after the actual event.  As reflected above, the Veteran is not a reliable historian.

The Board next observes that, in February 1995, the Veteran alleged that he first experienced left lower extremity pain following right inguinal hernia repair in 1979, and that he had sought medical assistance with this problem with military doctors at El Toro and Long Beach hospital who advised him of nerve damage.

The actual STRs only reflect one evaluation in September 1979 for nerve root irritation stemming from right inguinal hernia repair causing symptoms from the right iliac crest to the scrotum.  There are no references to left leg problems or any additional STR entries.

In February 1995, the Veteran also argued that he reported left lower extremity neuritis problems to VA examiners when undergoing an evaluation for a knee disability. The actual examination reports, dated June 1989 and December 1992, do not reflect any complaints referable to the left lower extremity other than knee symptoms.

Again, the Veteran's recollection of actual events is not shown to be reliable from the actual documentation of record, providing more evidence against the Veteran's claims.

With respect to the sciatica complaint, the Veteran has repeatedly argued that such symptomatology had its onset after a spinal anesthesia was performed in 1979.  Yet, the Veteran has contradicted this assertion by arguing that his left leg numbness "become immediately manifest" following the 1980 plane crash.  See Veteran's statement received June 2008.

Again, the Board has found another example of an inconsistent statement made by the Veteran in pursuing his appeal which impeaches the overall credibility of his assertions, undermining all claims with the VA.

The Board finally observes that, in August 1989, VA clinicians noted that the Veteran demonstrated "highly manipulative" conduct and had even discussed the possibility of "buffaloeing" psychological testing.  These diagnostic impressions from trained professionals provide further evidence tending to impeach the credibility of the Veteran in general.

Overall, the credibility of the Veteran has been severely impeached by numerous instances of inconsistent and contradictory allegations which must be taken into consideration in evaluating these claims, providing negative evidence against the Veteran's case as a whole.

Thoracic and lumbar spines

On review of the entire evidentiary record, the Board finds that the credible lay and medical evidence clearly and unmistakably establishes that the Veteran manifested a thoracic spine disorder with compression fractures of T11 and T12 clearly prior to service, and clearly and unmistakably establishes that such disorder was not aggravated during service beyond the normal progress of the disorder.

The Board further finds that the credible lay and medical evidence establishes that the Veteran's current lumbar spine disability first manifested more than one year following service separation, and is not causally related to an event in service or proximately due to service-connected disability.

The Veteran's private medical records clearly reflect that he was involved in a motor vehicle accident in August 1971 which resulted in compression fractures of T11 and T12.  There is not, however, clear and unmistakable evidence that a low back disability existed prior to active service.

The STRs establish that the Veteran was treated for an episode of sharp back pain in February 1977.  On a formal military examination in January 1978, the Veteran denied specifically denied recurrent back pain or neuritis symptoms with clinical examination reflecting a normal clinical evaluation of the spine.

Overall, the January 1978 formal examination contains lay and medical evidence tending to show that the Veteran did not manifest a chronic back disorder and/or sciatica disorder at that time.

The record reflects that the Veteran was evaluated for right inguinal nerve root irritation in September 1979 absent any complaints of left leg symptoms.  On formal military examinations in November 1979 and June 1980, the Veteran specifically denied recurrent back pain or neuritis symptoms with clinical examination reflecting a normal clinical evaluation of the spine.

Overall, formal examinations in November 1979 and June 1980 contain lay and medical evidence tending to show that the Veteran did not manifest a chronic back disorder and/or sciatica disorder at those times.

The STRs next reflect that the Veteran was involved in a "smooth" emergency plane landing in November 1980 and had an episode of paravertebral muscle strain in August 1984.  On formal military examinations in March 1986 and September 1986, the Veteran specifically denied recurrent back pain or neuritis symptoms with the examination reports reflecting normal clinical evaluations of the spine.

Overall, formal examinations in March 1986 and September 1986 contain lay and medical evidence tending to show that the Veteran did not manifest a chronic back disorder and/or sciatica disorder at those times.

Thereafter, the Veteran was treated for back/paroxysmal vertebral muscle strain of one weeks' duration in November 1986, and did not undergo any further evaluation prior to service separation.

Overall, the STRs provide medical evidence tending to weigh against the service connection claims, failing to show aggravation of thoracic spine disability during service or the onset of a chronic lumbar spine disability during service.

The STRs also provide lay evidence tending to weigh against the service connection claims, as the Veteran consistently denied recurrent back pain and/or neuritis symptoms during formal military examinations in January 1978, November 1979, June 1980, March 1986 and August 1986 despite several incidences of low back treatment.

The Board also finds that the STRs provide no credible evidence that the Veteran incurred any back injuries, or manifested any other back symptomatology, other than recorded in the medical records.  As held above, the Veteran's assertions to the contrary have been rejected as not credible.

Postservice, the medical record does not reflect any X-ray evidence of arthritis of the thoracic or lumbar spines within one year of separation from service in November 1986.  Thus, the provisions providing for presumptive service connection for chronic disease under 38 C.F.R. §§ 3.307 and 3.309(a) are not for application.

The credible evidence of record first diagnoses a chronic disability of the lumbar spine, probable lumbar disc disease, in May 1995.  Other thoracic spine disability, at the T8 to T10 level, was first shown in December 1999.  This finding of chronic disability more than 8 years following service discharge is not consistent with a finding of a chronic lumbar spine disability being present since service, or inservice aggravation of thoracic spine disability.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (stating that the long period after service containing a lack of complaints or treatment could be viewed in the context of all the evidence as demonstrating that no disability was aggravated in service).

The credible lay evidence of record establishes that chronic back pain was not present until approximately 1991.  This finding is consistent with the Veteran's July 1991 report of chronic low back pain, the February 1992 history of occasional episodes of low back pain "just like everyone" else with asymptomatic fractured vertebrae, and the May 1995 report of left lumbosacral pain having an onset over the "last four years or so."

As held above, the Veteran has provided multiple inconsistent statements regarding persistent and/or recurrent symptoms since service which cannot be reasonably reconciled.  In the opinion of the Board, the Veteran's histories provided to the examiners in 1991, 1992 and 1995 are most consistent with the entire evidentiary record, including the Veteran's denial of persistent or recurrent symptomatology on formal military examinations in February 1978, November 1979, June 1980, March 1986 and August 1986, as well as the lack of any report of treatment of low back pain until 1991.

The histories provided by the Veteran to the examiners in 1991, 1992 and 1995 also bear the indicia of reliability as they were made contemporaneous in time to the events in question, and to physicians in the context of seeking appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Furthermore, the histories provided by the Veteran to the examiners in 1991, 1992 and 1995 were made before a pecuniary interest became evident to the Veteran (he filed his claim) and his subsequent multiple inconsistent statements.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).

In sum, the Board finds that the Veteran's allegations concerning the inservice onset of chronic symptoms involving his thoracic spine, the lumbar spine and the left lower extremity are not credible given the entire evidentiary record.  Furthermore, his allegations of persistent or recurrent symptoms of disability prior to 1991 are also not credible.

In making this determination, the Board acknowledges that the RO has granted service connection for sciatic nerve paralysis as presumably secondary to spinal anesthesia performed in 1979.  In this decision, the Board has cited the relevant portions of this rating determination which made no specific finding as to the date of actual onset of "sciatic" symptomatology.  Rather, the RO only determined that a "neuralgia" symptom demonstrated on examination in May 1995 could be attributed to the spinal anesthesia.  The RO specifically determined that spinal anesthesia did not result in spinal area damage.

As will be adjudicated below, the record on appeal since the May 1995 examiner opinion places significant doubt as to whether the Veteran manifests any disability attributable to the alleged spinal anesthesia.  

In this regard, the Board, while bound to accept the service connection determination, is not bound by any implied RO factual finding that the Veteran has manifested recurrent symptoms of back pain and/or sciatica since service.  See McBurney v. Shinseki, 23 Vet. App. 136, 139-40 (2009).  At this time, the Board specifically finds that the Veteran has not manifested recurrent symptoms of back pain and/or sciatica since service.

As the Board has found no credible inservice evidence of thoracic spine aggravation or inservice onset of lumbar spine disability, the Board now looks to the multiple competing opinions of record speaking to the nature and etiology of the Veteran's thoracic and lumbar spine disabilities.

A May 1995 VA C&P examiner provided a diagnosis of probable chronic lumbar disc disease without any particular nexus statement.  To the extent it may be viewed as favorable to the claim, the examination reports holds little probative value as it does not provide any specific analysis of a service etiology.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a probative medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Private examiner notes in 1996 reference the Veteran as having sustained a service-connected injury to his lower back, and include an assessment of chronic low back pain with sciatica probably secondary to multiple healed fractures of vertebrae and chronic disc disease.  To the extent these represent opinions, they hold little probative value as they fail to identify when these disorders had their onset or provide any analysis of inservice onset or aggravation other than the unreliable history provided by the Veteran.  See Stefl, 21 Vet. App. at 125.  For the most part, the reference to the Veteran having sustained a "service-connected injury" appears to reflect the physician's recording of a history provided by the Veteran alone.  See generally LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, is of little probative value).

A May 1999 C&P examiner found that the Veteran's reported football injury in 1975 and emergency landing in 1980 "could" or "may have" resulted in a nerve root injury.  The Board finds that this opinion holds little probative value for several reasons.  First, the "opinion" is expressed in speculative terms which are clearly qualified by the examiner's admission that it is "impossible" to determine the exact cause of the alleged nerve root injury.  

Second, the Board rejects the Veteran's alleged history of a severe back injury in 1975 as well as any significant trauma occurring as a result of the emergency plane landing.  Thus, this opinion has virtually no probative value as it relies on a factual foundation which has been rejected by the Board.  See Reonal, 5 Vet. App. 458 (1993).

A December 14, 1999 VA examiner opinion with addendum states that the Veteran's airplane crash landing was a likely cause of the compression fractures, and that the airplane crash and sporting injuries could exacerbate a degenerative process.  This examiner specifically admitted to relying on the same lay history provided to the VA examiner in May 1999, which the Board has rejected.  Additionally, this examiner attributed the Veteran's thoracic spine compression fractures to the airplane landing without any acknowledgment that thoracic spine compression fractures were documented to have occurred prior to service.  

Furthermore, in the addendum, the examiner appeared to retract the prior reference to the Veteran possibly aggravating a degenerative process in service due to lack of information.  For these reasons, the probative value of this opinion is considerably reduced.

A December 17, 1999 VA C&P neurology opinion found that the Veteran manifested a back pain isolated from the claimed left lower extremity paresthesia which "may" have been an exacerbation of the preexisting 1971 motor vehicle accident.  The examiner also concluded that the left leg symptoms "may be" contributing to low back pain.  This opinion holds little probative value as it does not provide a timeline as to when the thoracic spine disability was aggravated other than a clear reference to a postservice aggravation in 1991.  Furthermore, the "may be" reference to service-connected left leg symptoms contributing to low back pain is speculative in nature and absent any rationale.  See generally Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative in nature).

A December 2001 VA C&P spine examiner opined that the Veteran's current back disability is partly related to military service, which includes a worsening of degenerative problems of the thoracic spine.  In May 2002, this examiner revised his opinion by retracting the aggravation opinion as it was, by admission, totally based on history.  The examiner found no "objective evidence" of worsening of the thoracic and/or lumbar spines during active service and otherwise described a worsening as "very questionable."  Thus, these examiner comments appear to weigh against a service connection etiology.

Nonetheless, the examiner "assume[d] some worsening" of both the lumbar and thoracic spines during service based on the assumptions that (1) the Veteran served in the military for 12 years involving strenuous activities and (2) the Veteran reported increased back pain during service.  

Overall, the Board assigns very little probative value to this opinion.  In this respect, the examiner found an aggravation of thoracic spine disability based upon the Veteran's report of greater pain during service than before service.  The Board rejects this lay allegation as being factually untrue.  See Reonal, 5 Vet. App. 458 (1993).

The VA examiner also assumed some aspect of lumbar and thoracic spine disability being aggravated during service based upon the amount of time the Veteran spent in the military.  The Board first notes that there is no explanation or analysis as to what findings demonstrated a preexisting lumbar spine disability before service other than the Veteran's unreliable pain reports.  The Board next observes that the examiner did not describe how any aggravation was objectively shown other than by reference to the rejected lay reports of symptomatology.  For example, the examiner made no reference to X-ray examination reports as showing an accelerated degenerative process.

A December 2001 VA C&P neurology examiner provided a diagnosis of "possible" left lumbosacral radiculopathy "by history" "possibly" secondary to spinal epidural block in 1979.  This "diagnosis," to the extent it provides any opinion at all regarding the onset of a lumbosacral disability, holds little probative value.  First, the VA examiner acknowledged that he could not arrive at a conclusive diagnosis, in part, due to the Veteran's refusal to undergo EMG examination.  Second, the VA examiner found that an inservice onset would have to be based entirely on the Veteran's history and complaints, which the Board has rejected as being factually untrue.  This examiner specifically indicated that there was no positive evidence that lumbar radiculopathy was present prior to the alleged failed epidural injections in 1979.  

As a result of all of these deficiencies, the Board attempted to obtain an additional examination of the Veteran but he refused to cooperate.  As a result, the Board obtained an expert medical opinion from a VHA orthopedic specialist which did not require the Veteran's cooperation.  

The VHA examiner provided a direct opinion that the Veteran's thoracic spine disability was not aggravated during active service beyond the normal progress of the disorder.  In providing this opinion, the examiner conducted an extensive review of the record which focused on objective findings that factored into diagnosing spinal pathology.  The VHA specialist indicated that the Veteran's preservice thoracic spine fractures permanently altered normal vertebral spine motion and initiated a posttraumatic degenerative process.  

In the opinion of the Board, this appears to be a reasonable statement of medical principles which is not disputed by any contrary medical opinions.

The VHA examiner then stated that the natural course of the posttraumatic degenerative process could only be altered by a second high energy injury to the thoracic spine, which included spinal fracture, spinal dislocation, spinal ligament rupture or herniated disc.  

In the opinion of the Board, this also appears to be a reasonable statement of medical principles which is not disputed by any contrary medical opinions.

On review of the particular facts of this case, the VHA examiner found that the only plausible mechanism of injury to the Veteran occurred during the 1980 aircraft accident, but that this accident did not involve a significant high energy injury.  This assessment was supported by actual review of the post accident physical examination which failed to disclose characteristic findings of a high energy injury such as spinal tenderness, paraspinal bruising, reproducible dermatomal sensory loss, reproducible dermatomal motor deficit, asymmetric reflex examination or subjective symptoms characteristic of acute radiculopathy or axial spinal injury.

Overall, the Board finds that this opinion holds great probative weight pertaining to the thoracic spine issue.  Unlike the prior examination reports, this examiner did not factor into consideration the alleged "sporting injuries" which have been rejected as factually untrue by the Board. 

Furthermore, the examiner's impression of the significance of the airplane emergency landing is consistent with the Veteran's own service report of a "smooth" landing and, more importantly, on the lack of both objective and subjective findings characteristic of a significant injury at that time.  In short, this opinion is not only consistent with the evidentiary record but fully supportable by the STR entries.

The VHA examiner also provided a direct opinion that it is less likely than not that the Veteran's degenerative process of the lumbar spine was attributable to active service.  The VHA examiner identified the following two common mechanisms which lead to degenerative changes: (1) an acute high impact trauma or (2) repetitive micro traumas which occurred over a 10 year period.  In the opinion of the Board, this appears to be a reasonable statement of medical principles which is not disputed by any contrary medical opinions and is entitled to great probative weight.

The VHA examiner found no evidence indicative of an acute high impact trauma as there were no findings consistent with fracture, dislocation, ligament rupture or disc herniation such as severe spinal tenderness, crepitus, positive radiographs, diffuse paraspinal bruising, reproducible dermatomal sensory loss, reproducible dermatomal motor deficit or asymmetric reflex examination.  As indicated above, the VHA examiner had already discussed the lack of high impact injury related to the emergency landing incident. 

The VHA examiner next found no history of repetitive micro trauma which, in aggregate, would be sufficient to initiate and sustain a degenerative process.  In arriving at this determination, the examiner indicated that the failure of the most recent CT scan to reveal advanced degenerative changes was inconsistent with a degenerative process purportedly initiated during the time period from 1974 to 1986.  The examiner also stated that a history of repetitive micro trauma would be supported by a history of at least 2 evaluations of back pain per year, which was not shown by the record.  Finally, the examiner stated that the time gap from 1977 to 1995 of no complaint of back pain lessoned the likelihood of a causative relationship between the current pathology and active duty.

In totality, the Board finds that this opinion holds great probative weight pertaining to the lumbar spine issue.  The analysis regarding the Veteran's lack of history regarding an acute high impact trauma or repetitive micro traumas during service are fully supported by the evidentiary record.  Unlike the vague opinions of aggravation in support of this claim, the VHA examiner specifically compared actual CT scan results to the results which would be expected if an accelerated degenerative process had been shown.  Unlike the other opinions, this examiner also specifically described the type of findings which would be expected to be shown to determine an inservice onset, and explained why these findings were not shown.

The Board does acknowledge one factual inaccuracy in this report, in that the examiner found no evidence of back complaint between 1977 and 1995.  This excludes the instances of back pain reported in 1984, 1986 and 1991.  Nonetheless, the examiner clearly reviewed the claims folder in full reporting an "extensive review."  In light of the reasoning provided, the Board finds that this discrepancy does not materially affect the overall probative value as the record still factually demonstrates an approximate 5 year gap between service separation and the onset of chronic back pain in 1991.  As indicated by the examiner, if a degenerative process has been initiated during service, the evidence would be expected to show 2 evaluations for back pain per year which is not shown by the record.

The Board also acknowledges additional evidence which may be potentially relevant to these claims.  For example, the records reflect additional assessments that the Veteran's left lower extremity pain may be attributable to an underlying lumbosacral spine disability rather than a spinal anesthesia injury.  In this case, the Veteran has argued that his service-connected sciatica disability is considered a low back condition associated with spinal nerve injury at L4-5 vertebrae and paravertebral muscles, which in and of itself establishes a nexus between the sciatica and low back disabilities.

In this case, the Board has determined that the credible evidence does not establish the onset of a lumbosacral spine disability or sciatic disability during service.  The sciatica claim was based entirely on a May 1995 opinion that partial insertion of spinal anesthesia into the spinal cord could cause some neuralgia, but that the time sequence was not favorable for finding spinal area damage.  There has been no concession in this case that a lumbosacral spine disability first manifested in service and/or is responsible for the condition which has been service-connected.

Additionally, the Board notes that it has considered a secondary service connection theory in this case.  As a starting point, the Board reiterates that the Veteran holds the burden in this case to demonstrate that his thoracic and/or lumbar spine disabilities are caused or made worse as a result of service-connected sciatica disability.  See Fagan, 573 F.3d 1282 (Fed. Cir. 2009).

On review of the record, the Board finds no minimally persuasive evidence that the Veteran's thoracic and/or lumbar spine disabilities are caused or made worse as a result of service-connected sciatica disability.  An August 1995 VA memorandum opinion, at best, indicated that the Veteran experienced "some neuralgia" absent spinal damage due to a possible failed spinal anesthesia.  A May 1999 VA C&P opinion found an L5 nerve root injury limited to symptomatology of pain and numbness absent weakness of L5-innervated muscles.  

In December 1999, a VA neurologist found that the Veteran's nerve problem only resulted in minimal discomfort with no connection to a separate and distinct low back pain.  However, the examiner stated that it was "possible" left leg symptoms could contribute to low back pain.  The examiner could not provide a definitive diagnosis absent EMG, which the Veteran refused.  VA neurology examination in December 2001 found that there was no showing of any physical findings, at all, related to the alleged sciatica disorder.  A VA spine examiner in 2001, with addendum in 2002, also found no specific signs of sciatic nerve impairment.

As will be addressed below, the Board finds that the credible lay and medical evidence shows that service-connected sciatic nerve paralysis primarily results in a sensory deficit absent significant motor, reflex or functional impairment.  In short, the Board finds that the credible persuasive evidence fails to show that the service-connected sciatica disability results in any functional impairment at all.  The Board further notes that the Veteran's refusal to cooperate in VA examination places the Board in the position of deciding this case based upon the evidence of record, which does not show that it is at least as likely as not that his sciatica disability has any effect at all upon his thoracic and/or lumbar spine disabilities.

The Board also acknowledges many statements of medical fact and etiology made by the Veteran in this appeal.  For example, the Veteran argues that his military duties of running, sitting, sit-ups, football, basketball and wrestling, as well as the use of non-ergonomic chairs, were aggravating factors in his development of sciatica and lumbar disc disease.  To support this proposition, he refers to an article in Runnersworld Magazine which list sciatic and lumbar disc disease as 2 of the 36 most common ailments that runners experience.  

Notably, the VHA examiner opinion specifically considered a micro-trauma etiology to the Veteran's back disorders.  The Runnersworld Magazine article, therefore, holds probative value as it speaks to a potential etiological basis in this case.  However, that article speaks only to general principles while the VHA examiner has applied those general principles to the particular facts of this case.  Thus, the probative value of the Runnersworld Magazine article is greatly outweighed by the VHA examiner opinion in this case.

The Veteran has also cited a medical treatise article regarding how sciatic nerve procedures are performed, a medical treatise article regarding possible complications of regional anesthesia and an article identifying the factors for diagnosing low back pain and sciatica.

Again, these articles are of limited probative value as they speak to general medical principles which may or may not apply in this case.  The opinions of the VA examiners and VHA examiner greatly outweigh any probative value of these articles as they apply general medical principles to the particular facts of this case. 

The Veteran also interprets multiple records as demonstrating the cause of his problems.  For example, he argues that a February 1, 1977 treatment record recording complaints of popping while standing (which is not shown) is representative of a neural arch injury or arthritis associated with back injury trauma.  He argues that a 1975 diagnosis of a urinary infection diagnosis was a misdiagnosis of an actual back injury, as it failed to account for blood in urine.  

Furthermore, the Veteran argues that bifurcation of the thoracic and lumbar spine claims ignores that "it is possible and likely that several vertebrae could be crushed without tissue and muscle injury to the surrounding adjacent areas and without affect on the attached ribs and spine."  See Veteran's argument received in September 2002.  He further argues that it is a "medical impossibility" that his thoracic spine injury was not aggravated due to his crash landing and 12 years, 3 months and 8 days of active service.

Additionally, the Veteran states that the T12 vertebra "directly conjoins" to the L1 vertebra which impacted his lumbosacral spine.  He argues that reliance on his separation physical is inappropriate in his case, as it failed to detect chronic disabilities which have been service-connected.

The Veteran has also forwarded many explanations for the lack of lay or medical evidence in his STRs.  At one point, he asserted that his medical record was lost by medical personnel in approximately 1979 while being transited to another facility which, possibly, accounted for the lack of inservice documentation.  He specifically states that a February 1, 1977 treatment record was a "follow-up" for a basketball game back injury, but that the absence of the original treatment record was beyond his comprehension.  He also claims that a follow-up record which provided a bed chit for low back pain is missing.

On the other hand, in complete contradiction of the above argument, the Veteran has alleged that notations of disability are not included in the STRs because he intentionally underreported his symptomatology to avoid a "malingerer" stamp and the fact that his disabilities would disqualify him from naval flight school.  He also rationalizes his realization that there was no "cure" for his back pain other than "self-treatment remedy."

Yet again, the Veteran has criticized military and VA examiners for failing to record his "chief" complaints in his medical records, and has otherwise referred to them as providing "sketchy" descriptions of his true problems.  With respect to the crash landing incident, the Veteran asserts that he informed the physician "I am OK! I am not hurt" which was improperly memorialized as denying any injuries sustained. 

As an additional explanation, the Veteran reports a lack of postservice continuity records due to his lack of insurance.

The Veteran has also complained of interpretive errors.  For example, the Veteran explains that he has experienced chronic back pain since August 7, 1971, and that his subsequent denials of recurrent back pain on military examinations is not accurate as he interpreted this to mean "recurrent" back pain and not "chronic" back pain to which he had adapted.  But see Private records dated July 1995 and July 1996 (wherein Veteran refers to a history of "intermittent" back pain or exacerbations of pain).  

Unfortunately, the Board determines the Veteran to be a totally unreliable and noncredible historian.  His multiple explanations regarding why pertinent findings are not of record are simply not convincing.  To the extent that he renders medical opinions of diagnosis, misdiagnosis and etiology, the Board places greater probative weight to the military examiners and VHA examiner who have greater training and expertise than the Veteran in evaluating orthopedic and neurologic disabilities.

Finally, the record contains assertions by the Veteran that he had reached a "settlement" agreement with the RO that it would award service connection for both sciatic neuropathy and lower lumbar disc disease.  See generally March 1998 letter from Veteran to his representative; February 1999 Veteran letter.  The Board finds no legally binding representations or written agreements by the RO supporting this assertion.  Rather, the RO has denied any "settlement" agreement.  This issue, therefore, has no legal merit based upon the evidence of record.

In sum, the Board finds that the preponderance of the evidence weighs against the claims of entitlement to service connection for thoracic and lumbar spine disabilities.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).  Therefore, the appeals on these issues are denied.

Initial rating - sciatica

Applying the criteria to the facts of this case, the Board finds that the criteria for an initial rating greater than 10 percent for service-connected sciatic nerve paralysis have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence shows that service-connected sciatic nerve paralysis, if it exists at all, results in no more than a sensory deficit absent significant motor, reflex or functional impairment.

The Veteran claims that his service-connected sciatic nerve paralysis has been present since 1979.  Historically, the STRs show no significant motor, reflex or functional impairment caused by this alleged disorder.  In fact, formal military examinations in November 1979, June 1980, March 1986 and August 1986 found no evidence of functional impairment.  In fact, the Veteran specifically denied any problems at all at these times. 

Postservice, the record contains very little persuasive evidence that the Veteran's service-connected sciatic nerve paralysis results in any significant disability, if any.  

The medical evidence favorable to the claim includes findings of sensory disturbance such as a clear area of hypesthesia on the lateral left leg in the L5 distribution on VA C&P examination in May 1999; diminished sensation along the lateral aspect of the left lower extremity on VA C&P examination dated December 14, 1999; diminished pinprick on the left medial and lateral aspects of the thigh, calf and most of foot on VA C&P examination dated December 19, 1999; decreased sensation of the medial aspect of the leg on VA C&P spine examination in December 2001; a possible slight decrease on the left on VA C&P general examination in August 2004; and some decrease in sensation to light touch on the left calf and foot in March 2005. 

A finding of motor disturbance was identified as 3/5 quadricep and anterior group strength, as well as 3/5 dorsiflexion and plantar flexion of the left toe, on VA examination on December 14, 1999; and 4/5 left great toe dorsiflexion strength in November 2003.

A finding of functional disturbance was described as a mild limp on VA examination on December 14, 1999.

A finding of reflex abnormality was described as 3+ deep tendon reflexes of the left knee and Achilles in March 2005.

Otherwise, physical evaluations in May 1995, July 1995, January 1996, May 1999, December 14, 1999, December 17, 1999, December 2001 (spine and neurology examinations), February 2003, November 2003, and August 2004 found no evidence of reflex abnormalities.

Physical evaluations in May 1995, July 1995, January 1996, July 1996, December 2001 (neurology examination), February 2003, November 2003, August 2004, August 2009, and May 2010 found no objective evidence of sensory deficits.

Physical evaluations in May 1995, July 1995, January 1996, July 1996, May 1999, December 19, 1999, December 2001 (spine and neurology examinations), February 2003, August 2004, March 2005, August 2009, and May 2010 found no evidence of motor abnormalities 

Finally, physical evaluations in May 1995, July 1996, December 2001, November 2002, February 2003, November 2003, and March 2005 found no evidence of functional impairment, such as gait abnormality.

Otherwise, a November 1996 private treatment record described an examination of the left lower extremity as within normal limits.  

In May 1999, a VA C&P examiner provided opinion that the Veteran's nerve damage was mild in degree and limited to pain and numbness sensation with no associated muscle atrophy or weakness of L5-innervated muscles.

On December 19, 1999, a VA C&P examiner commented that it was "conceivable" that the Veteran manifested a "mild" L5 radiculopathy, but noted that the Veteran only demonstrated "minimal" "discomfort" with no single dermatome or pair of dermatomes to explain the subjective sensory loss.

On VA C&P neurology examination in December 2001, the VA examiner commented that any physical findings were "essentially lacking."

On examination in March 2005, a VA clinician noted that the examination findings were not "completely consistent." 

Additionally, the completed portion of an NCS evaluation in December 1999 found no evidence of peripheral nerve entrapment in the left lower extremity.

The Board further observes that the Veteran's description of disability have been erratic.  For example, in 1991 and 1992, the Veteran first described a strange feeling in his left leg which was more prevalent at night.  Thereafter, he described left leg discomfort which spread to his left back and hip in February 1995; a vague, "vibrating" numbness in May 1995; a heavy sensation in July 1995; difficulty using the left leg in January 1996; left leg discomfort, rather than pain, with restlessness and burning/tingling of the foot in July 1996; a hotness and uncomfortable sensation in April 1997; an unpleasant, aching and uncomfortable sensation in May 1999; an aching-like numbness in the left leg with hotness and burning sensation of the foot in December 1999; and an uncomfortable heavy sensation similar to Novocain on December 17, 1999.

The Veteran specifically denied left lower extremity weakness in February 1992 and July 1995; and specifically denied left lower extremity numbness in February 1992, July 1995, and January 1996.  In 2001, the Veteran began to allege subjective symptoms of impaired coordination of the left lower extremity with flare-ups of back pain causing functional impairment.

The Veteran has also described his left lower extremity symptoms as causing a miserable jabbing and uncomfortable sensation, which also caused his foot to become hot and tingly.

The Veteran alleges that his 10 percent rating for sciatica does not take into account "painful motion" per the provisions of 38 C.F.R. § 4.59.  In this respect, he seeks to have VA evaluate limitation of lumbar spine motion in conjunction with that claim.  He states that the provisions of 38 C.F.R. § 4.59 recognize that sciatic neuritis is caused by arthritis of the spine.  In support of this assertion, he refers to the site of injury at the L4 to L5 vertebra which causes low back and left leg problems.

The Veteran argues that his EMG examination performed in 1999 cannot be characterized as "normal" as he failed to complete the examination.

The Board finds that the credible lay and medical evidence, in totality, fails to demonstrate any significant disability attributable to the alleged sciatic nerve injury.  Over an approximate 15-year time span covering this appeal, the findings pertaining to decreased left lower extremity motor strength is limited to two occasions in December 1999 and November 2003.  Otherwise, physical evaluations in May 1995, July 1995, January 1996, July 1996, May 1999, December 19, 1999, December 2001 (spine and neurology examinations), February 2003, August 2004, March 2005, August 2009, and May 2010 found no evidence of motor abnormalities, providing highly probative evidence against the Veteran's claim.

Over an approximate 15-year time span, there is one instance of reflex abnormality noted in March 2005 at which time the examiner noted that examination findings were not consistent.

Additionally, there is only one occasion on December 14, 1999 wherein the Veteran even demonstrated a mild limp.  Notably, a March 2005 evaluation wherein the Veteran sought an evaluation for alleged left leg dragging was limited to a finding of reflex abnormality and "some" decrease in sensation, the findings of which the examiner nonetheless commented were "not completely consistent."

In this context, there are two clinical descriptions in May 1999 and December 1999 which described a "mild" nerve injury, at best, which is limited to subjective complaints of "minimal" "discomfort" absent associated muscle atrophy, weakness of L5-innervated muscles, or consistent dermatomal findings.  In December 2001, a VA neurologist commented that the physical findings were "essentially lacking."

Based on this record, the Board is convinced that the current 10 percent rating assigned more than adequately compensates the Veteran for the alleged subjective sensory deficits.  The clinical descriptions and evaluations of this disorder over an approximate 15-year time span reflect several isolated abnormal findings which are not consistent.  Otherwise, the multiple clinical evaluations overwhelmingly describe normal physical findings.  In short, the actual objective clinical findings fail to show any aspect of disability beyond a subjective sensory deficit which, in and of itself, is not significant.  

In so deciding, the Board acknowledges the Veteran's allegations of more severe disability.  As held above, the Veteran's credibility in this case has been completely undermined and his assertions of disablement are not afforded any probative value beyond any findings which cannot be objectively demonstrated to the point that his statements, overall, are found to provide evidence against his own claims (clearly indicating a willingness to exaggerate his symptoms).  This finding is supported by his own contradictory statements and the objective clinical findings which, overall, do not support his assertions.  The objective NCS testing, which was completed, do not support his assertions.  The recommended EMG evaluation by VA examiners has not been conducted based upon the Veteran's objections, which are beyond the Board's control.  However, the Veteran must assume the risk of any favorable findings which may have been obtained as a result of this testing.

The Board has been requested to consider the potential application of diagnostic codes beyond DCs pertaining to the sciatic nerve, such as the rating criteria pertaining to evaluating the thoracolumbar spine.  As held above, the overwhelming clinical findings demonstrate that the Veteran's alleged sciatic disability does not result in any physical impairment beyond a subjective sensory abnormality which, in and of itself, is highly questionable.  

Additionally, the Board has specifically denied claims of service connection for disability involving the thoracic and lumbar spines.  The Board recognizes the assessments of L5 radiculopathy which may, by definition, implicate a lumbar spine origination.  However, the service connection claim of sciatica was premised on a May 1995 opinion that this disorder may be limited to a partial injury to the sciatic nerve absent spinal area damage.  This extremely favorable interpretation of the record has been called into question by subsequent examiners.  

The Veteran's failure to complete an EMG evaluation, which may have shed some light regarding the origin of his purported complaints, has prevented the medical examiners from providing a more conclusive opinion.  The Veteran's highly inaccurate histories to health care providers only provides more problems in providing more conclusive opinions.  Thus, the Board finds no legitimate legal or medical basis in which to apply any diagnostic code other than that pertaining to the sciatic nerve.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran has alleged many aspects of symptomatology and disability which, quite simply, are not deemed credible.  The credible evidence reflects, at best, a sensory deficit which is more than adequately addressed by the 10 percent rating.  The Board acknowledges that the Veteran argues a greater level of disability, including impairment of the thoracic and lumbar spines, but the credible and objective evidence does not support his allegations and provides highly probative evidence against such a finding.

In totality, the rating criteria contemplate not only the symptoms but the severity of the cumulative disability in question.  The Board notes that higher schedular ratings are available, but that the factual determination in this case does not allow a higher rating still.  For these reasons, referral for extraschedular consideration is not warranted.

Finally, the Board has considered whether the record reasonably raises an issue of entitlement to a total disability rating (TDIU).  See Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability, and is part of a claim for increased compensation).  

The Veteran is an extremely unreliable historian, and his allegations are not clear.  A decision by the Social Security Administration found the Veteran to be disabled as a result of discogenic and degenerative disorder of the back, for which service connection has been denied.  The record also reflects that the Veteran has additional service-connected disabilities other than the sciatica claim on appeal, which are not on appeal.

In a decision dated October 2004, the RO denied a specific claim of entitlement to TDIU which considered multiple claimed disabilities.  In December 2004, the Veteran filed a notice of disagreement with that decision.  The RO issued a Statement of the Case in April 2007, but the Veteran did not submit a timely substantive appeal or otherwise specifically re-raise the issue in connection with the current appeal.  

Thus, the Board finds that a TDIU issue is not currently before the Board at this time.  The Veteran, however, is free to raise the issue at the RO level if he so desires.
The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the initial AOJ decisions were made prior to enactment of the VCAA on November 9, 2000.  Thus, preadjudicatory compliance with the VCAA provisions is an impossibility as the current notice provisions were not in existence.

With respect to the sciatic nerve claim, the Veteran has challenged the initial rating assigned following a grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify with respect to this claim has been satisfied.

With respect to the service connection claims for the thoracic and lumbar spines, the RO provided the Veteran a letter in August 2001 which advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims and the relative duties on the part of the Veteran and VA in developing his claims.  Furthermore, the RO included an extensive explanation of evidence identified by the record which should be associated with the claims folder as well as an extensive explanation of the particular issues at controversy, as explained in a March 2001 Board remand decision. 

In a statement received in August 2001, the Veteran requested an expedited review of his claims and stated "I waive my rights under the VCAA for further case development."   In a statement received in June 2008, the Veteran specifically requested a Board readjudication of his claims without any further remand.  The Board believes that the Court should take these statements into consideration in evaluating the need for further examinations or for additional notices to be provided to the Veteran.

Overall, the Board finds that the Veteran has been provided notice which complies with the content requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The timing deficiency has been cured with readjudication by the RO in the multiple supplemental statements of the case which have been issued since corrective notice in August 2001.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  As the claims are denied, any notice deficiency with respect to notifying the criteria of establishing an initial disability rating and effective date of award is harmless error as these issues are not implicated.

Beyond the above, the Board has made a sincere effort to address every piece of pertinent evidence in this case.  However, if, as sometimes indicated within litigation, some evidence was not "adequately" addressed (the highly subjective nature of "adequately", notwithstanding) it is important for the Court to note that the Board has found overwhelming evidence against these claims and that further discussion of any particular piece of evidence will not provide a basis to grant any of the claims at issue.  The factual evidence against these claims, clearly indicating the Veteran's willingness to provide inaccurate information, is unambiguous.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs, relevant VA clinical records, and those private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  The RO has also obtained medical and legal documents pertaining to an award of disability benefits from the Social Security Administration.

The Veteran has also been afforded multiple VA examinations to evaluate his allegations regarding the extent and severity of his current service-connected disability.  VA examiners have recommended a complete EMG evaluation to properly evaluate this claim, but the Veteran has refused.  

In January 2000 and August 2001, the Veteran specifically indicated his intent to refuse EMG examination to clarify the etiology of his disabilities on appeal.  In so doing, he argued that sufficient evidence was already of record.  He also argued that the EMG examination was physically intrusive.  

The Veteran further provides his own medical opinion that EMG examination is "unreliable" and ultimately involves a "scientific wild-ass guess."  Moreover, the Veteran asserts that this test would not appropriately measure his type of disability.  He otherwise references any further examination as being "overkill."  In August 2001, the Veteran indicated that he was not outright refusing additional medical examination.  However, prior to such examination, he required "clear and compelling reasons" why such an examination was necessary.

In this case, VA examiners have specifically recommended EMG examination to evaluate the Veteran's alleged severity of disability including potential thoracolumbar spine involvement.  Overall, the Board places greater probative value to the recommendations of the VA physicians who have greater training and expertise than the Veteran in determining whether an EMG is appropriate as opposed to being "unreliable," a "scientific wild-ass guess" and "overkill."

The Board has also considered the caution by the Court against seeking additional medical opinions where favorable evidence in the record is unrefuted, and indicates that it would not be permissible to undertake further development for the purpose to obtain evidence against a claimant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The VA examiners in this case have recommended EMG testing due to multiple inconsistencies in the Veteran's allegations and the objective evidentiary record.  As amply demonstrated above, the Board has extensive reasons for questioning the reliability and credibility of the Veteran's assertions.  Additionally, those favorable opinions of record are based upon an inaccurate factual history which the Court has recognized bears upon the ultimate probative value of such an opinion.  Thus, the Board was fully justified in seeking clarifying medical opinion.

The Board further notes that a claimant has a duty to cooperative in attending a VA examination and the failure to do so may be considered a failure to cooperate for purposes of 38 C.F.R. § 3.655.  See Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (noting that a veteran's failure to cooperate in VA's efforts to adjudicate his claim for service connection "would subject [him] to the risk of an adverse adjudication based on an incomplete and underdeveloped record").

In this case, the Veteran has assumed the risk of a potential denial of benefits due to his lack of cooperation in completing an EMG study and attending VA examination to evaluate his allegation of potential lumbar spine involvement.  At this juncture, VA has no further duty to provide examination to the Veteran.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

ORDER

The claim of entitlement to service connection for a thoracic spine disorder is denied.

The claim of entitlement to service connection for a lumbar spine disorder (back disability) is denied.

The claim of entitlement to an initial rating greater than 10 percent for service-connected sciatic nerve paralysis is denied.


REMAND

The Veteran appears to have perfected an appeal with respect to a July 2008 RO rating decision which denied service connection for right shoulder disability.  This claim was adjudicated by the RO with use of a temporary folder, as the Veteran's original claims folder has been physically located outside of the RO due to the appeals involving the thoracic spine, the lumbar spine and the sciatic nerve.  

The Board's recent administrative request for a copy of the temporary folder only resulted in the RO providing a copy of the July 2008 rating decision.  The record does not contain the Veteran's January 2009 notice of disagreement (NOD), as reported in the November 2009 Statement of the Case.  This SOC also reports that the Veteran's NOD reflected his argument that his right shoulder disability results from VA treatment, which is a separate claim under the provisions of 38 U.S.C.A. § 1151.  The Veteran made the same argument in the VA Form 9 filing, received in November 2010, which is of record.  

The RO has begun developing the Veteran's claim of entitlement to right shoulder disability under the provisions of 38 U.S.C.A. § 1151, but has not rendered a decision in a rating action.  

At this time, the Board defers consideration of the claim of entitlement to service connection for right shoulder disability pending a complete copy of the temporary folder, to include the Veteran's January 2009 NOD.  As the Veteran seeks VA compensation for right shoulder disability on two separate bases, the Board finds that adjudication of the Veteran's claim under 38 U.S.C.A. § 1151, if granted, could potentially moot out the service connection claim.  

In the interests of judicial economy, the Board defers consideration of the service connection claim pending adjudication of the inextricably intertwined claim for compensation under the provisions of 38 U.S.C.A. § 1151.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder a complete copy of any temporary folders pertaining to the issue of entitlement to service connection for right shoulder disability, to include the reported January 2009 NOD.

2.  Associate with the claims folder clinical records of the Veteran's treatment for right shoulder disability at the Portland, Oregon VA Medical Center since September 2010.

3.  Develop and adjudicate the claim of entitlement to compensation for right shoulder disability under the provisions of 38 U.S.C.A. § 1151 in a separate rating action (if not already accomplished).  This new rating action, if unfavorable, will not be before the Board unless it is appealed by the Veteran to the Board.

4.  Upon completion of the above, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


